2013 COPS Tribal Resources
Grant Program (TRGP)
Grant Owner’s Manual

U.S. Department of Justice. Office of Community Oriented Policing Services
Joshua Ederheimer, Acting Director

www.cops.usdoj.gov

2013 COPS Tribal Resources Grant Program
Grant Owner’s Manual
Coordinated Tribal Assistance Solicitation
Purpose Area #1: Public Safety and Community Policing
This manual was created to assist COPS Tribal Resources Grant Program (TRGP) grantees with the administrative and
financial matters associated with the grant.
For more information about your Tribal Resources Grant Program grant, please contact your COPS Grant Program
Specialist (GPS). If you do not know the name or telephone number of your COPS GPS, please contact the COPS Office
Response Center at 800-421-6770.

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE, 11th Floor
Washington, DC 20530
The COPS Office online: www.cops.usdoj.gov
September 2013

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

CONTENTS
GETTING STARTED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
I. GRANT ACCEPTANCE, TERMS, AND CONDITIONS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
The Award Document. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Grant Conditions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Reasons for Grant Conditions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Review of Grant Conditions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
1. Grant Owner’s Manual. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
2. Assurances and Certifications. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
3. Allowable Costs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
4. Supplementing, Not Supplanting. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
5. Extensions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
6. Modifications . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
7. Evaluations. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
8. Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
9. Grant Monitoring Activities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
10. Federal Civil Rights Laws. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
11. Equal Employment Opportunity Plan (EEOP). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
12. Community Policing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
13. Contracts with Other Jurisdictions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
14. False Statements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
15. Duplicative Funding. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
16. Additional High-Risk Grantee Requirements. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
17. System for Award Management and Universal Identifier Requirements. . . . . . . . . . . . . . . . . . . . 17
18. Reporting Sub-awards and Executive Compensation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
19. Public Release Information . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
FOR TRGP-HIRING GRANTS ONLY . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
20. Retention . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
21. Employment Eligibility . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
FOR TRGP-EQUIPMENT/TRAINING GRANTS ONLY . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
22. Criminal Intelligence Systems . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
23. Sole Source Justification . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
What are the specific rules regarding termination of grant funding?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
Accepting the Grant Award. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
Who should sign the Award Document for our agency?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
When must the Award Document be returned? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  26
II. PROCUREMENT PROCESS (FOR TRGP-EQUIPMENT/TRAINING GRANTS ONLY). . . . . . . . . . . . . . . . . . . . . . . . 27
What documentation must be submitted to the COPS Office for sole source review?. . . . . . . . . . . . . . . . . 27
III. ACCESSING GRANT FUNDS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
Payment Method. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
What method of payment is used?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
Setting Up Your Account . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
How do we set up a GPRS account?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
How do we fill out the payment enrollment forms?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
When should Federal Financial Reports be filed?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
i

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Additional Payment Questions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
Can we receive advances? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
How often do we request reimbursement of costs? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
Can we earn interest on our grant funds? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
Matching Funds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
IV. FINANCIAL RECORD MAINTENANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
Accounting Systems and Records . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
What accounting systems are required? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
What records must be kept? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
How long must documents be kept? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
What if we have more than one grant? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
Who may access our records? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
V. FEDERAL AUDIT REQUIREMENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
Requirements and Audits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
What are the regulations governing SAA requirements? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
Who must have an SAA audit? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33
What is the role of the Office of the Inspector General (OIG)? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
How are COPS Office grants selected for an OIG audit? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
Typical Audit Findings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
VI. REPORTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
Federal Financial Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
How do we file Federal Financial Reports? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
How will grant funds be monitored? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
Program Progress Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
When will these reports be due? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
What kind of information will these reports require?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
Do we need to request a progress report?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
Contact Points to Obtain Technical Assistance and Report Violations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
VII. WHEN THE GRANT PERIOD HAS ENDED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
Final Federal Financial Report (SF-425) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
When should all of the grant monies be spent? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
Final Program Progress (Closeout) Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
Equipment Disposition . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
VIII. CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
IX. GLOSSARY OF TERMS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41
Appendix A – List of Source Documents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46
Appendix B – Assurances and Certifications. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 47
Appendix C – Community Policing Defined. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54
Appendix D – National Institute of Justice (NIJ) Bulletproof Vest Standards . . . . . . . . . . . . . . . . . . . . . . . . . . . 60

ii

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

GETTING STARTED
Congratulations on receiving a grant from the U.S. Department of Justice, Office of Community Oriented
Policing Services (COPS Office). The 2013 COPS Tribal Resources Grant Program (TRGP) provides funding
directly to federally recognized tribal jurisdictions with established law enforcement agencies. TRGP was
designed to expand the implementation of community policing and meet the most serious needs of law
enforcement in tribal communities through a broadened comprehensive program.
In Fiscal Year 2013, the U.S. Department of Justice (DOJ) issued a single Coordinated Tribal Assistance
Solicitation (CTAS) that encompasses the department’s available tribal government-specific grant programs.
CTAS enabled each tribe to submit a single application for available grant funding, according to the tribes’
needs. This coordinated process allowed DOJ to review a single application from a tribe, and it allowed the
DOJ grant-making components to coordinate in making award decisions to address these public safety
needs on a more comprehensive basis.
The 2013 TRGP, which was also CTAS Purpose Area #1: Public Safety and Community Policing, consists of
two types of grants. TRGP-Hiring grants are for entry-level salaries and benefits for newly-hired or rehired
career law enforcement officers and the TRGP-Equipment/Training (TRGP-E/T) grants provide funding for
background investigations, training, uniforms, basic issue equipment, technology, and vehicles for tribal law
enforcement agencies.
To support community policing, particularly the development of partnerships and problem solving, 2013
TRGP grantees may be offered training and technical assistance by COPS Office training and technical
assistance providers. Trainings will assist grantees in the advancement of community policing and may
address specific public safety issues facing tribal communities. The COPS Office and/or its technical
assistance providers will notify TRGP grantees about training and technical assistance opportunities.
Grantees are encouraged to participate in the training and technical assistance opportunities to further their
public safety efforts.
This COPS TRGP Grant Owner’s Manual will assist your agency with the administrative and financial matters
associated with managing your grant. It was developed by the COPS Office to ensure that all COPS TRGP
grantees clearly understand and meet the requirements of their grant. Please review this manual carefully, as
a failure to follow grant requirements may result in serious penalties. Please do not hesitate to call the COPS
Office Response Center at 800-421-6770 if you need assistance with the implementation of your grant.
Thank you for providing us with the opportunity to work in partnership with your community.

1

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

I. GRANT ACCEPTANCE, TERMS, AND CONDITIONS
To officially accept and begin your TRGP grant, your agency must access www.cops.usdoj.gov and select
the Account Access link in the upper right corner to log in, review, and electronically sign the Award
Document (including Grant Terms and Conditions) and, if applicable, the Special Award Conditions and/or
High Risk Conditions in the Award Document Supplement within 90 days of the date shown on the award
congratulatory letter.
Your agency will not be able to draw down grant funds until the COPS Office receives your signed Award
Document. For more information on drawing down grant funds, please see Section III, “Accessing Grant Funds.”

The Award Document
The Award Document is the document indicating your official grant funding amount, the grant number, the
grant conditions, and the award start and end dates.
The Award Document is pre-printed with your agency’s government executives’ name and address. If this
information is incorrect or has changed, please complete the Change of Information (COI) form online at
www.cops.usdoj.gov through the Account Access link. If the government official has changed since the time
of application, please have the current government executive for your agency create an account through
the Account Access link, log in through the Account Access link, and sign the Award Document, once a COI
form has been submitted. Once you have reviewed your Award Document, please electronically sign it, and
make a copy of all pages of the document for your records, along with all award condition pages, within 90
days of the date shown on the award congratulatory letter.
The award start date indicated on the Award Document means that your agency may be reimbursed for any
allowable costs incurred on or after this date. The duration of the TRGP award is three years (36 months).
Your grant number is in the following format: 2013-HE-WX-0000 for TRGP-E/T awards and 2013-HH-WX-0000
for TRGP-Hiring grants awarded in FY2013. The COPS Office tracks grant information based upon this
number. Therefore, it is important to have your agency’s grant number (and/or your agency’s ORI number)
readily available when corresponding with the COPS Office.
Your ORI number begins with your state abbreviation followed by five numbers and/or letters (e.g.,
VA00000). This number is assigned by the Federal Bureau of Investigation (FBI) for use in tracking information
for the Uniform Crime Report (UCR). The COPS Office tracks programmatic grant information based upon this
ORI number. If your agency does not have an ORI number assigned by the FBI, the COPS Office assigns a nonofficial ORI code to use as an agency identifier (in such cases, the last two digits will be “ZZ”). If you have any
questions regarding your grant, please refer to your grant award number or your agency’s ORI number when
you contact the COPS Office.
Your Office of Justice Programs (OJP) vendor number, in most circumstances, is your agency’s nine- or
thirteen-digit federal tax identification number assigned to you by the Internal Revenue Service. If your OJP
vendor number differs from your tax identification number, the OJP vendor number is only to be used for
administrative purposes in connection with this grant program, and should not be used for Internal Revenue
Service purposes.

2

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Grant Conditions
The grant conditions are listed on your agency’s Award Document. By accepting this grant, you are
obtaining federal funds from the U.S. DOJ, Office of Community Oriented Policing Services (COPS Office).
As part of that agreement, your agency acknowledges that it will comply with these conditions (and, if
applicable, additional special conditions specific to your agency). The section that follows describes in detail
each of the award conditions, the rationale, and the implications. It also addresses many frequently asked
questions. If you have additional questions concerning any of these grant conditions, please contact your
COPS GPS at 800-421-6770.
In limited circumstances, your award may be subject to special conditions that prevent your agency
from drawing down or accessing grant funds until the special conditions are satisfied as determined
by the COPS Office. Any special conditions will be included with your award, which may be accessed
at www.cops.usdoj.gov via the Account Access link. However, if you have questions about the special
conditions, please call your COPS Grant Program Specialist at 800-421-6770.

Reasons for Grant Conditions
The requirements of your grant are established within:

• The Public Safety Partnership and Community Policing Act of 1994 which established the COPS Office
• Applicable rules, regulations, and policies issued by the U.S. Department of Justice, Office of
Management and Budget (OMB), the Government Accountability Office (GAO), and the United States
Treasury

• The specific TRGP programmatic requirements established by the COPS Office

A list of source documents for this booklet is provided in Appendix A. You may request copies of any source
reference document from:
Office of Administration, Publication Unit
New Executive Office Building, Room G 236
Washington, DC 20503
COPS-specific documents may be requested directly from the COPS Office.

Review of Grant Conditions
By signing the Award Document to accept this TRGP grant, your agency agrees to abide by the following
grant conditions:

1. Grant Owner’s Manual
The grantee agrees to comply with the terms and conditions in this 2012 COPS TRGP Owner’s Manual; COPS
statute (42 U.S.C. §. 3796dd, et seq.); 28 C.F.R. Part 66 or 28 C.F.R. Part 70 as applicable (governing administrative
requirements for grants and cooperative agreements); 2 C.F.R. Part 225 (OMB Circular A-87), 2 C.F.R. Part 220 (OMB
Circular A-21), 2 C.F.R. Part 230 (OMB Circular A-122), and 48 C.F.R. Part 31.000 et seq. (FAR 31.2) as applicable
(governing cost principles); OMB Circular A-133 (governing audits); other representations made in the grant
application for the COPS TRGP; and all other applicable program requirements, laws, orders, regulations, or
circulars.
Why This Condition:
This manual has been designed to inform you of the requirements, laws, regulations, and policies that apply
to your grant. Your agency will be responsible for the information and rules contained in this manual and
for implementing your grant in compliance with the applicable terms, conditions, and regulations. More
detailed guidance regarding any particular grant requirement or your agency’s specific circumstances can
be requested through your COPS GPS.

3

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

What You Should Do:
Please read the entire TRGP Grant Owner’s Manual carefully prior to signing the grant Award Document.
If you have any questions, please contact your COPS GPS. When accepting your grant award, you should
ensure that the proper reporting and financial systems are in place to satisfy the grant requirements.

2. Assurances and Certifications
The grantee acknowledges its agreement to comply with the Assurances and Certifications forms that were signed
as part of its grant application.
Why This Condition:
Although the COPS Office has made every effort to simplify the process of applying for and receiving grants,
several provisions of federal law require us to seek your assurances and certification regarding certain
matters. Most of the assurances and certifications apply to all federal grant programs.
What You Should Do:
Applicants to COPS Office grant programs are required to sign the Assurances and Certifications forms at
the time of application. Signing these documents assures the COPS Office that you have read, understood,
and accepted the grant terms and conditions outlined in the Assurances and Certifications. Your agency is
required to keep Assurances and Certifications forms that were signed as part of its grant application. Please
read these documents carefully as signatures on these documents are treated as a material representation
of fact upon which reliance will be placed when the U.S. Department of Justice determines whether to
award the covered grant. Additional copies of the Assurances and Certifications forms are contained in
Appendix B of this manual. If you have any questions about the Assurances and Certifications, please
contact your COPS GPS at 800-421-6770.

3. Allowable Costs
The funding under this project is for the payment of approved costs to meet the most serious needs of law
enforcement in tribal communities. The allowable costs for which your agency’s grant has been approved are
limited to those listed on the Financial Clearance Memorandum (FCM), which are included in your agency’s award
package.
The FCM specifies the exact items that your agency is allowed and the overall amount approved for each budget
request category. The document describes any costs which have been disallowed after review of your proposed
budget. Your agency may not use TRGP grant funds for any costs that are not identified as allowable in the FCM.
Why This Condition:
TRGP-Equipment/Training may only be used for the purchase of equipment, technology, training,
uniforms, and other items approved by the COPS Office as reflected in the FCM. The COPS TRGP funds
the purchase of items that have a link to the implementation or enhancement of community policing
initiatives in your agency.
To be eligible for payment under this grant, the purchase of approved items must be made after the
grant award start date and comply with the guidelines described in Section III, “Accessing Grant Funds,”
of this manual. Section IV, “Financial Record Maintenance,” outlines the types of records you must keep to
document that you followed this grant condition. Purchases must also reflect the costs that were approved
as shown in the FCM.
TRGP-Hiring funds may only be used to pay entry-level salaries and fringe benefits for 36 months for career
law enforcement officers hired and/or rehired on or after the award start date. You may use the TRGP grant
to hire and/or rehire experienced officers, but grant funding must be limited to paying your agency’s
entry-level salary and fringe benefits; any costs higher than entry-level must be paid by your agency with
local funds.
4

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

TRGP-Hiring grant funding may also be used to pay the approved entry-level salaries and fringe benefits of
newly hired officer recruits while they are in basic academy training prior to swearing them in, if it is your
agency’s standard practice to pay recruits while in training.
What You Should Do:
All grantees should keep and maintain the most recent, approved version of 2013 TRGP application, which
will contain the approved costs for this grant. Refer to your FCM for the list of approved allowable costs.
As long as funds are spent during the grant period on the approved salaries/benefits (as applicable),
equipment, technology, training, or other costs that were documented in your application’s budget
summary and were approved through the issuance of the FCM , this grant condition will be satisfied.
Salaries covered by TRGP-Hiring must be based on your agency’s standard entry-level salary and fringe
benefits package under the laws or rules that govern hiring by your agency. Salary and fringe benefits
payments must be based on payroll records supported by time and attendance records or their equivalent.
Examples of the types of records your agency must keep to document allowable costs are described in
Section IV of this manual. Any additional costs above the approved entry-level salaries and fringe benefits
are the responsibility of the grantee agency. Civilian positions, overtime, training, weapons, communication equipment, and
vehicles cannot be funded with your TRGP-Hiring grant.
For TRGP-Hiring Grants
Allowable Costs: Approved Salary and Benefits
The FCM, included in your award package, specifies the approved amount of COPS TRGP-Hiring funds
awarded to your agency for officer salaries and approved benefits. Please note that the salary and benefit
costs requested in your original application may have been updated or corrected from the original version
submitted to the COPS Office. Your agency may only be reimbursed for the approved cost categories and
amounts that are documented within the FCM. In addition, your agency may not use TRGP funds for any
costs that are not identified as allowable in the FCM.
Only actual allowable costs incurred during the grant award period will be eligible for reimbursement and
drawdown. If your agency experiences any cost savings over the course of the grant (for example, your
grant application overestimated the total entry-level officer salary and fringe benefits package), your agency
may not use that excess funding to extend the length of the grant beyond 36 months. Any funds remaining
after an agency has drawn down for the costs of salaries and fringe benefits incurred during the 36-month
funding period for each awarded position will be deobligated during the closeout process, and should not
be spent by your agency.
For TRGP-Equipment/Training (E/T) Grants
A. Allowable Costs: Background Investigations
Based on the FCM, grantees may have been awarded funding for background investigations for newly
hired officer positions if other funding (state, local, or BIA) was not budgeted for the same background
investigations. Background investigations must be completed before expenses incurred in connection with
such investigations can be reimbursed. Funded background investigations may not be initiated prior to the
official award start date of the grant period.

5

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

B. Allowable Costs: Training
Based on the FCM, grantees may have been awarded funding for otherwise unfunded expenses associated with
sending recruits to a state academy that will train and certify tribal police officers, to the BIA Indian Police Academy
in Artesia, New Mexico, or to basic training from an established academy that trains Indian police officers, such as
the Navajo Nation’s Academy. Basic law enforcement training is encouraged for existing police officers who have
not received it, depending on the needs of your department and the availability of funding. Grant funding may only
be used for one cycle of basic training per officer. The grantee agency will be responsible for any additional costs
associated with an officer not completing basic training on the first attempt.
TRGP funds may also pay for community policing and problem-solving training; specialized law enforcement
training in such topics as counterterrorism, family violence, crime prevention and detection; and training
related to Indian Country jurisdictional issues. Only requests for training by recognized training providers
such as the Federal Law Enforcement Training Center, the FBI, the BIA Indian Police Academy, a state police
academy, COPS Regional Community Policing Institutes, or a tribal community college will be considered.
In addition, funding may be used to attend training conferences such as the National Native American Law
Enforcement Association’s annual training conference, or any COPS-sponsored conference.
Funding for community policing or other law enforcement training will only cover travel, lodging, and
per diem for each representative to and from the training site (if training is conducted more than 50 miles
from your agency headquarters). State academy training costs include training instruction fees, academy
tuition, course fees, textbooks, manuals, supplies, and travel in connection with the training (transportation,
lodging, per diem, etc.) if the training is located more than 50 miles from the job site. If your state academy
does not charge for the training, your department will be reimbursed only for travel in connection with
the training. Departments that send officers to the BIA Indian Police Academy will be reimbursed for travel
costs only, as there is no cost for tuition at the BIA Indian Police Academy for tribal officers.
TRGP-E/T funds may pay for computer training for systems, hardware, or software that grantees already own,
but may not be utilizing to the fullest extent due to of a lack of training. Applicants must demonstrate that
the training enhances law enforcement activities, particularly in support of community policing. TRGP-E/T
funding may only be used for training costs not already funded in the applicant’s budget with state, local, or
BIA funds.
In addition, TRGP-E/T funding may be used for offsite training required to increase tribal capacity to operate a
crime information gathering system compatible with the FBI Uniform Crime Reporting System.
C. Allowable Costs: Uniforms and Basic Issue Equipment
Any bulletproof vest purchased under TRGP-E/T must meet National Institute of Justice standards, as shown
on the list of acceptable vests included in Appendix D of this manual.
D. Allowable Costs: Technology
To be eligible for payment under this grant, the purchase of equipment and technology must occur on
or after the award start date, the items must be those specifically applied for and approved by the COPS
Office, and they must meet the guidelines described in 28 C.F.R. Part 66 or 28 C.F.R. Part 70, as applicable.
Equipment or technology purchased on or after the award start date must be in addition to purchases that
the grantee is obligated or funded to make in its current budget. Funds currently allocated to purchase
equipment or technology may not be reallocated to other purposes or reimbursed upon the award of your
agency’s TRGP-E/T grant.

6

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

E. Allowable Costs: Police Vehicles
Allowable items include police cars, basic vehicle accessory packages, and special conveyances such as
sport utility vehicles, bicycles, motorcycles, snowmobiles, and ATVs. The items must be those specifically
applied for and approved by the COPS Office.
F. Allowable Costs: Travel
Travel costs for transportation, lodging, subsistence, and related items are allowable under your agency’s
TRGP-E/T grant if specifically approved by the COPS Office. For grantees subject to 2 C.F.R. Part 220 (OMB
Circular A-21) Cost Principles for Educational Institutions; 2 C.F.R. Part 225 (OMB Circular A-87) Cost Principles
for State, Local and Indian Tribal Governments; or 2 C.F.R. Part 230 (OMB Circular A-122) Cost Principles for
Non-Profit Organizations, travel costs incurred directly by the grantee or costs incurred for project-related
non-grantee travel will be reimbursed based upon the grantee’s written institutional travel policy (if
available) and if the costs are reasonable and allocable under the project. In the absence of an acceptable
and available institutional travel policy, allowable per diem travel costs for lodging, meals, and incidentals
will be reimbursed based on the established GSA per diem rates for the relevant geographic area. These
rates can be found at www.gsa.gov. Allowable airfare travel costs will be reimbursed based upon the lowest
discount commercial airfare, the federal government contract airfare, if authorized and available, or standard
coach airfare.
For grantees subject to 48 C.F.R. Part 31.000, et seq. (FAR-31.2) Cost Principles for Commercial Organizations,
travel costs incurred directly by the grantee will be reimbursed if the costs are reasonable and allocable
under the project. Travel costs for lodging, meals, and incidental expenses may be reimbursed based upon
per diem, actual expenses, or a combination of these methods, as long as the reimbursement rate does not
exceed established GSA per diem rates as set forth in the Federal Travel Regulation. Transportation costs may
be reimbursed based on mileage rates, actual costs incurred, or a combination of these methods. Allowable
airfare travel costs will be reimbursed based upon standard coach fare, unless otherwise authorized in
advance by the COPS Office.
The COPS TRGP-E/T will fund grant-related travel costs for the grantee agency or other (non-grantee)
individuals to attend training and technical assistance conferences, seminars, or classes, or to visit a site
specified in the application. Allowable expenses for grant-related lodging, meals, and incidental expenses
that were included in the application have been approved by the COPS Office as part of the TRGP-E/T award
and final budget. Your agency should keep timely and accurate records of all travel expenses. If at any time
these costs change, you should immediately contact your COPS GPS to obtain a grant modification.
G. Allowable Costs: Supplies
All supplies must be solely used for the project identified in your project proposal. Reimbursements for
office supplies that are consumed by routine administrative purposes instead of project-related activities
are prohibited. Items must meet the guidelines described in 28 C.F.R. Part 66.33 or 28 C.F.R. Part 70.35, as
applicable.
H. Allowable Costs: Contracts/Consultants
Compensation for individual consultant services procured under a COPS Office grant must be reasonable
and allocable in accordance with OMB cost principles, and consistent with that paid for similar services in
the marketplace. Unless otherwise approved by the COPS Office, consultant rates will be based on the salary
a consultant receives from his or her primary employer, as applicable, up to $550 per day. For consultant or
contractor rates which exceed $550 per day, the COPS Office requires written justification if the consultants
or contractors are hired through a non-competitive bidding process and grantees must receive COPS Office
approval of those rates before drawing down grant funds. Determinations will be made on a case-by-case basis.

7

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

I. Allowable Costs: Other Costs
The purchases of project-related expenditures that do not conform to any other category descriptions
specified above were included in this section of your FCM. In addition, items that have a direct correlation
to the overall success of a grantee’s project objectives and are necessary for the project to reach full
implementation are considered on a case-by-case basis by the COPS Office.
Requests may be made only for items or positions that are not otherwise budgeted with state, local, or BIA
funds, and would not be funded in the absence of the TRGP grant.
For TRGP-Hiring Grants and TRGP-E/T Grants
Allowable Costs: Indirect Costs
Indirect Costs are costs that are incurred for common or joint purposes and are not readily assignable to
a particular project, but are necessary to the operation of the agency and the performance of the project.
Examples of indirect costs include those incurred for facility operation and maintenance, depreciation,
and administrative salaries. Indirect Costs must adhere to the standards set forth in the applicable Office of
Management and Budget (OMB) Costs Principles for your entity, 2 C.F.R. Part 225, Appendix E (state, local,
and Indian tribal governments), 2 C.F.R. Part 230, Appendix A (nonprofit organizations), or 2 C.F.R. Part 220,
Appendix A (educational institutions).
Indirect cost rates are federally negotiated and approved rates that are based on audited and documented
expenses that are approved to be included within an indirect cost rate. It is important that your agency
carefully track and update its indirect cost rate during the COPS Office grant award period.
The grantee understands that if it submitted an expired indirect cost rate agreement at the time of
application, it will be unable to recover federal funds for indirect costs until the COPS Office receives a
current indirect cost rate agreement covering the award period. A special condition may be added to the
award prohibiting the obligation, expenditure, or drawdown of funds reimbursement for indirect costs until
an indirect cost rate has been approved by your cognizant federal agency and submitted to the COPS Office.
If your agency’s approved indirect cost rate expires during the grant award period, a current approved rate
must be submitted to the COPS Office in order to continue to the drawdown grant funding for indirect
costs. Your agency must advise the COPS Office in writing of any changes to your approved indirect cost rate
during the grant award period and must request a budget modification with the COPS Office to reflect any
rate change.
In addition, before the COPS Office officially closes-out your agency’s grant award, your agency must
reconcile any changes between your approved final indirect cost rate and approved provisional indirect cost
rate and if necessary, repay the COPS Office for any indirect cost rate overpayment. If your agency draws
down excess COPS Office grant funding for indirect costs, please return the overpayment to the COPS Office
and submit a revised Federal Financial Report (SF-425).
See the COPS Office website for a fact sheet on indirect costs, www.cops.usdoj.gov/Default.asp?Item=2489.

8

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

4. Supplementing, Not Supplanting
State, local, and tribal governments must use TRGP grant funds to supplement, and not supplant, state, local, or BIA
funds that are already committed or otherwise would have been committed for grant purposes (hiring, training,
purchases, and/or activities) during the grant period. In other words, grantees may not use COPS funds to supplant
(replace) state, local, or BIA funds that would have been dedicated to the COPS-funded item(s) in the absence of the
COPS grant.
Why This Condition:
The COPS Office statutory non-supplanting requirement mandates that grant funds may not be used to
replace state or local funds (or, for tribal grantees, BIA funds) that would, in the absence of federal aid, be
made available for the grant purposes.
What You Should Do:
TRGP-E/T and TRGP-Hiring grantees may not use grant funds to pay for any item or cost funded under the
grant (equipment, personnel, training, etc.) if that item or cost was otherwise budgeted with state, local, or
BIA funds, or committed to the grantee’s budget.
In addition, grantees may not reallocate state, local, or BIA funds from one area within the law enforcement
budget to another as a result of receiving TRGP grant funds. For example, grantees who have budgeted
funds to pay for new computer equipment may not reallocate those funds to pay for any other law
enforcement cost as a result of receiving TRGP-E/T grant funds for the same computer equipment.
TRGP-Hiring – To meet this grant condition, you must ensure that:

• If your agency is redeploying a current employee to perform the work duties of the TRGP-Hiring

position, the redeployed position must be paid with local funds. The COPS Office grant funds may be
used to backfill the resulting vacancy with newly-hired personnel for an equivalent amount of time.
Each individual employed under the TRGP-Hiring grant must be newly hired on or after the grant
award start date, unless an exception is authorized in writing by the COPS Office.

• Any officer your agency hires not only brings your force to a number over and above the number of
funded positions that you had on the date of your Coordinated Tribal Assistance Solicitation (CTAS),
including funded but vacant positions, but over and above the number of locally-funded officer
positions during the grant award period.

• During the life of your grant, your agency must continue to hire as many new, locally-funded officers as
you would have if you had not received your grant. Your agency may not cancel or postpone spending
money in its budget that is committed to hiring other new officers.

• Your agency must take active and timely steps to fill any vacancies that were created on or after the

date of your grant application by retirement, resignation, or other reasons with new officers in addition
to your TRGP-Hiring grant-funded positions.

9

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

TRGP Equipment and Training – To meet this grant condition, you must ensure that:

• Equipment and technology must be purchased on or after the award start date (unless an exception

is authorized in writing by the COPS Office) and must be in addition to purchases that the grantee has
obligated funding in the current budget to make. Funds currently allocated to purchase equipment
or technology may not be reallocated to other purposes or reimbursed upon the award of a TRGPE/T grant. Example: Grantees who have budgeted local funds to pay for a new computer system may
not reallocate those funds to pay for any other law enforcement cost as a result of receiving TRGP-E/T
funds for the same computer system.

• Any training covered by TRGP-E/T funds is in addition to the number of hours of training already
provided by your agency. Funds currently allocated for training may not be reallocated to other
purposes.

Note: This grant condition applies to all state or locally-funded agencies working in partnership with your
agency under this grant. Your agency is responsible for ensuring that any partner agencies use COPS Office
funds only to supplement, not supplant, their state, local, or BIA funding as described in this condition.

5. Extensions
Your agency may request an extension of the grant award period to receive additional time to implement your
grant program. Such extensions do not provide additional funding. Grants may be extended a maximum of
36 months beyond the initial award expiration date. Any request for an extension beyond 36 months will be
evaluated on a case-by-case basis. Only those grantees that can provide a reasonable justification for delays will
be granted no-cost extensions. Reasonable justifications may include difficulties in filling COPS-funded positions,
officer turnover, or other circumstances that interrupt the 36-month grant funding period. An extension allows
your agency to compensate for such delays by providing additional time to complete the full 36 months of
funding for each position awarded. Extension requests must be received prior to the end date of the award.
Why This Condition:
Under federal regulations, requests to extend the grant award period require prior written approval from
the COPS Office. Without an approved extension, your agency is not permitted to draw down federal
funding for costs incurred beyond the official grant award end date. However, if justified, the COPS Office
seeks to accommodate reasonable requests for no-cost time extensions in order to fully implement the
COPS Office grant.
What You Should Do:
The COPS Office will contact your agency during the last quarter of the grant award period to determine
whether a no-cost time extension is needed; extensions will not be processed prior to 90 days of the grant
end date. Requests to extend the grant award period must be received by the COPS Office before the
official grant award end date. Extension requests received after the expiration date will only be considered
when the grantee provides justification of extraordinary circumstances; an example of this would be an
instance where an unforeseen natural disaster prevented a grantee from requesting an extension. Failure to
submit a request for a no-cost time extension by the end date may result in the immediate deobligation of
any remaining grant funds.
Automatic extensions will be granted for grantee requests of 6 months or less. All extension requests
beyond six months will require review and approval by the COPS Office. Individual or cumulative requests
greater than one-half of the grant’s original term (i.e., 18 months) will require additional justification and
must include a detailed timeline.

10

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

If your agency has excess funds remaining at the end of the grant due to salary and fringe benefits costs
that were lower than anticipated, your agency cannot extend the 36-month funding period for the purpose
of expending those excess funds. Grantees are entitled to a maximum of 36 months of federal funding
based on the approved salary and fringe benefits costs in the FCM. The COPS Office will deobligate any
remaining grant funds during the closeout process. If you have any additional questions regarding a no-cost
time extension, please contact your COPS Grant Program Specialist.

6. Modifications
Occasionally, a change in an agency’s fiscal or law enforcement situation necessitates a change in its TRGP
award. Grant modifications under TRGP are evaluated on a case-by-case basis. All modification requests
involving the purchase of new budget items must be approved, in writing, by the COPS Office prior to
their implementation. In addition, please be aware that the COPS Office will not approve any modification
request that results in an increase of federal funds.
Why This Condition:
The COPS Office realizes that agencies may need to reprogram grant funds. Acceptable examples of such
award modifications include purchasing additional equipment using cost-savings from approved items,
or purchasing a different type of equipment due to changing needs. Under federal regulations, you may
expend grant funds only as approved in the FCM. Any requests to change or alter grant awards require
written approval from the COPS Office prior to their implementation. Without prior written approval, you
must continue to implement your grant as it was originally awarded and accepted by your agency. Please
be advised that reprogramming requests for unallowable costs will not be approved (e.g., construction).
What You Should Do:
For all modifications, your agency must access www.cops.usdoj.gov and select the Account Access link
in the upper right corner to log in and submit your request to the COPS Office, providing the proposed
changes, details of why the change is needed, etc.
For additional information about the process for submitting your specific grant modification request, please
contact your COPS Grant Program Specialist at 800-421-6770. The COPS Office will then evaluate your
request and notify your agency of our decision in writing. Implementation of the modified grant award
may begin following written approval from the COPS Office. Please note that modification approvals for
active grants will often be accompanied by a Modified Award Document reflecting the approved changes.
If applicable, your agency is required to sign and submit the Modified Award Document via the Account
Access link to officially accept the grant modification.

7. Evaluations
The COPS Office may conduct monitoring or sponsor national evaluations of the COPS TRGP. The grantee agrees
to cooperate with the monitors and evaluators.
Why This Condition:
The Public Safety Partnership and Community Policing Act of 1994 states that evaluations of the program
may be carried out or commissioned by the Attorney General for the furtherance of the purposes of the
Act. The COPS Office conducts evaluations to determine what programs are working, how programs may
be improved, and why certain programs are more successful than others. Specifically, the COPS Office
may assess the way in which your agency implements its grant. In some jurisdictions, COPS Office staff or
evaluators may study the effectiveness of funded programs, projects, and activities. Evaluators may collect
information about the programs’ effect on crime, victims of crime, and the quality of life in communities. In
addition, they may ask questions about the challenges encountered during project implementation, how
residents feel about community policing, and how police feel about their work. This information will be
useful to other communities and police agencies across the country.

11

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

What You Should Do:
When evaluations are undertaken, you may be contacted in writing with specific requests for information.
In general, evaluators may need to speak with individuals in your agency or department, observe activities,
and obtain written reports about and from your agency or department. You will be asked to facilitate
any site visits and information-gathering activities. In addition, you will be asked to provide accurate and
timely information about your grant activities. You should fully comply with any requests regarding these
evaluations.

8. Reports
To assist the COPS Office in the monitoring of your award, your agency will be responsible for submitting quarterly
programmatic progress reports and quarterly financial reports.
Why This Condition:
The Public Safety Partnership and Community Policing Act of 1994 and other federal regulations and
policies require that financial assistance provided by the federal government be monitored carefully to
ensure the proper use of federal funds. In addition, the COPS Office seeks to document, on a continuing
basis, the progress of our programs and grantees.
What You Should Do:
This grant condition is designed to make your agency aware of reporting requirements associated with
TRGP grants. Quarterly programmatic progress reports and a final programmatic closeout report will be
required to be submitted directly to the COPS Office through the Account Access portion of the COPS Office
website at www.cops.usdoj.gov. Your agency is also required to submit quarterly Federal Financial Reports using
Standard Form 425 (SF-425) within 30 days after the end of each calendar quarter. A final SF-425 will be due
within 90 days after the end of the grant period. This report reflects the actual cumulative federal monies spent,
unliquidated obligations incurred, and the unobligated balance of federal funds. Agencies with more than one
delinquent programmatic and/or financial report submission per fiscal year may be subject to delays in receiving
reimbursement for allowable expenses and may be required to receive technical assistance to improve compliance
with reporting. These reports are discussed in greater detail in Section VI, “Reports,” of this manual. All reports
should be submitted within the deadlines given to avoid suspension or possible termination of grant funds
or other remedial actions.

9. Grant Monitoring Activities
Federal law requires that law enforcement agencies receiving federal funding from the COPS Office must be
monitored to ensure compliance with their grant conditions and other applicable statutory regulations. The COPS
Office is also interested in tracking the progress of our programs and the advancement of community policing.
Both aspects of grant implementation—compliance and programmatic benefits—are part of the monitoring
process coordinated by the U.S. Department of Justice. Grant monitoring activities conducted by the COPS Office
include site visits, office-based grant reviews, alleged noncompliance reviews, financial and programmatic
reporting, and audit resolution. As a COPS TRGP grantee, you agree to cooperate with and respond to any requests
for information pertaining to your grant.
Why This Condition:
The Public Safety Partnership and Community Policing Act of 1994, states that each grant program must
contain a monitoring component. The COPS Office actively monitors how grantees are adhering to COPS
Office grant requirements.

12

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

What You Should Do:
Your agency may be required to accommodate routine and non-routine efforts by the COPS Office, or an
entity designated by the COPS Office, to examine your agency’s use of federal funds, both programmatically
and financially. The most common ways are:
1.

Site Visits—The COPS Office conducts grantee site visits to ensure compliance with grant terms
and conditions. These visits also provide firsthand observation of the grantee’s community policing
strategies. Promising practices identified during site visits are documented and may be shared with
the law enforcement community. Technical assistance and follow-up are conducted to address
potential and actual vulnerabilities. The purpose of site visits is therefore three-fold: review community
policing activities, ensure grantee compliance, and provide customer service and technical assistance.
If selected, you will be notified in writing in advance of any on-site review of your COPS Office grants.
This review is generally performed over a one or more day period and also provides an opportunity
for agency representatives to seek assistance on any grant implementation issues. Your agency will be
notified in writing of the results and any action required to remedy identified grant violations.

2.

Office-Based Grant Reviews (OBGR)—In lieu of a site visit, certain grants are selected for a review
conducted at the COPS Office. If selected, your agency will be contacted at the start of this review and
our staff will work with your agency to correct any grant problems or deficiencies through telephone,
e-mail, fax, and/or written correspondence with your agency.

3.

Complaints—The COPS Office responds to complaints from citizens, labor associations, media, and
other sources. Written complaints or allegations are reviewed by the COPS Office Grant Monitoring
Division, and may result in a review of your agency’s grants to determine compliance with grant
conditions.

Grantees are responsible for remedying any grant noncompliance issues identified through these or
other monitoring or auditing activities. Remedies for noncompliance may include, but are not limited
to: suspending grant funding, repaying misused grant funds, voluntary withdrawal from or involuntary
termination of remaining grant funds, and bars from receiving future COPS Office grants. To avoid findings
of noncompliance, grantees are strongly encouraged to contact the COPS Office at any time during the
life of a COPS Office grant with questions concerning grant requirements and also to maintain all relevant
documentation that may demonstrate grant compliance. For more information, please contact the COPS
Office Grant Monitoring Division at 800-421-6770 or at AskCopsRC@usdoj.gov.

10. Federal Civil Rights Laws
As a condition of receipt of federal financial assistance, you acknowledge and agree that you will not (and will
require any sub-grantees, contractors, successors, transferees, and assignees not to), on the ground of race, color,
religion, national origin (which includes providing limited English proficient persons meaningful access to your
programs), sex, disability, or age, unlawfully exclude any person from participation in, deny the benefits of or
employment to any person, or subject any person to discrimination in connection with any programs or activities
funded in whole or in part with federal funds. These civil rights requirements are found in the non-discrimination
provisions of Title VI of the Civil Rights Act of 1964, as amended (42 U.S.C. § 2000d); the Omnibus Crime Control
and Safe Streets Act of 1968, as amended (42 U.S.C. § 3789d); Section 504 of the Rehabilitation Act of 1973, as
amended (29 U.S.C. § 794); the Age Discrimination Act of 1975 (42 U.S.C. §6101, et seq.); Title IX of the Education
Amendments of 1972, as amended (20 U.S.C. 1681 et seq.); and the corresponding DOJ regulations implementing
those statutes at 28 C.F.R. Part 42 (subparts C, D, E, G, and I). You also agree to comply with Executive Order 13279
Equal Treatment for Faith-Based Organizations and its implementing regulations at 28 C.F.R. Part 38, which
requires equal treatment of religious organizations in the funding process and non-discrimination of beneficiaries
by Faith-Based Organizations on the basis of belief or non-belief.

13

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Why This Condition:
In establishing financial assistance programs, Congress linked the receipt of federal funding to compliance
with federal civil rights laws. As a result, grantees are required to comply with the civil rights requirements
found in the non-discrimination provisions referenced above. A hold may be placed on your award if it
is deemed that your agency is not in compliance with federal civil rights laws and/or is not cooperating
with an on-going federal civil rights investigation. If a hold is placed on your award, you will not be able to
obligate or draw down federal funds under your agency’s COPS Office grant award until you comply with
federal civil rights laws and/or cooperate with any on-going federal civil rights investigation.
What You Should Do:
As a recipient of federal financial assistance from the COPS Office, you are required to comply with the
applicable federal civil rights laws and to collect data and information sufficient to permit effective
enforcement of such laws and to cooperate with any federal civil rights investigation, which includes
providing access to records, accounts, documents, information, facilities, and staff.

11. Equal Employment Opportunity Plan (EEOP)
All recipients of funding from the COPS Office must comply with the federal regulations pertaining to the
development and implementation of an Equal Employment Opportunity Plan (28 C.F.R. Part 42 subpart E).
Why This Condition:
It is the experience of the Justice Department in implementing its responsibilities under the Omnibus Crime
Control and Safe Streets Act of 1968 (Safe Streets Act), the statute that established the COPS Office, that “the
full and equal participation of women and minority individuals in employment opportunities in the criminal
justice system is a necessary component to the Safe Streets Act’s program to reduce crime and delinquency
in the United States” 28 C.F.R. § 42.301. The Equal Employment Opportunity Plan (EEOP) does not impose
quotas or hiring requirements on recipients of federal funds.
What You Should Do:
The obligations to comply with the EEOP requirement differ depending on your organization’s legal status,
the number of its employees, and the amount of the award.
If your organization has fewer than 50 employees or receives an award of less than $25,000 or is a nonprofit
organization, a medical institution, an educational institution, or an Indian tribe, then it is exempt from the
EEOP requirement. To claim the exemption, your organization must complete and submit Section A of the
Certification Form to the Office for Civil Rights (OCR), Office of Justice Programs, U.S. Department of Justice,
810 7th Street NW, Washington, DC 20531. The Certification Form can be found at www.ojp.usdoj.gov/about/
ocr/pdfs/cert.pdf.
If your organization is a governmental agency or private business and has received an award between
$25,000 and $500,000 and has 50 or more employees (counting both full- and part-time employees but
excluding political appointees), then it has to prepare a Utilization Report (formerly called an EEOP Short
Form), but it does not have to submit it to the OCR for review. Instead, your organization has to maintain
the Utilization Report on file and make it available to the OCR for review on request. In addition, your
organization has to complete and submit Section B of the Certification Form to the Office for Civil Rights
(OCR), Office of Justice Programs, U.S. Department of Justice, 810 7th Street NW, Washington, DC 20531. The
Certification Form can be found at www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.

14

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

If your organization is a governmental agency or private business and has received an award for $500,000 or
more and has 50 or more employees (counting both full- and part-time employees but excluding political
appointees), then it has to prepare a Utilization Report (formerly called an EEOP Short Form), and submit
it to the Office for Civil Rights (OCR), Office of Justice Programs, U.S. Department of Justice, 810 7th Street
NW, Washington, DC 20531 for review within 60 days of the notification of the award. In addition, your
organization has to complete and submit Section C of the Certification Form to the OCR. The Certification
Form can be found at www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.
For assistance in developing a Utilization Report, please consult the OCR’s website at www.ojp.usdoj.
gov/about/ocr/eeop.htm. To comply with the EEOP requirements, you may request technical assistance
from an EEOP specialist at the OCR by telephone at 202-307-0690, by TTY at 202-307-2027, or by e-mail at
EEOPforms@usdoj.gov.

12. Community Policing
Community policing activities to be initiated or enhanced by your agency were identified and described in your
grant application. All equipment, technology, training, and/or sworn officer positions awarded under the TRGP
grant must be linked to the implementation or enhancement of community policing.
The COPS Office defines community policing as a philosophy that promotes organizational strategies, which
support the systematic use of partnerships and problem-solving techniques, to proactively address the
immediate conditions that give rise to public safety issues such as crime, social disorder, and fear of crime.
TRGP grants must be used to initiate or enhance community policing activities. All newly hired, additional,
or rehired officers (or an equal number of redeployed veteran officers) funded under TRGP-Hiring must
engage in community policing activities. While the COPS Office recognizes that your COPS-funded officer(s)
(or an equal number of redeployed veteran officers) will participate in some or all aspects of your identified
community policing plan and advance your agency’s community policing activities over the life of the grant,
we also encourage your agency to move toward an organization-wide philosophy and commitment to
community policing.
Why This Condition:
COPS Office grants are designed to increase community policing capacity and crime prevention efforts.
This is achieved through problem-solving tactics and community policing partnerships. It enhances police
professionalism by providing officers with the skills and motivation to act in innovative ways to solve
community crime-related problems. Your organization may be monitored or audited to ensure that it is
initiating or enhancing community policing in accordance with your proposed plan, and that the officers
hired (or an equal number of redeployed veteran officers) are used to implement this plan and advance
your agency’s community policing activities over the life of the grant. The COPS Office may also use this
information to understand the needs of the field, and potentially provide for training, technical assistance,
problem solving, and community policing implementation tools.
What You Should Do:
Community policing activities to be implemented or enhanced by your agency were identified in your grant
application. Your community policing needs may change during the life of your grant, and minor changes to
this plan may be made without prior approval of the COPS Office. If your agency’s community policing plan
changes significantly, however, you must submit those changes in writing to the COPS Office for approval.
Changes are “significant” if they deviate from the range of possible community policing activities identified
and approved in the original community policing plan submitted with your application.

15

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

13. Contracts with Other Jurisdictions
Equipment, technology, training, vehicles, and/or sworn law enforcement officer positions awarded may only
be used for law enforcement activities or services that exclusively benefit your agency and the population that
it serves. The items funded under the TRGP grant cannot be utilized by other agencies unless the items would
exclusively benefit the population that your agency serves.
Why This Condition:
The TRGP was created under a Congressional appropriation specifically designated for tribal law
enforcement agencies to improve public safety in Indian communities. The TRGP-E/T and TRGP-Hiring grant
funding is intended to benefit the communities within the grantee’s primary law enforcement jurisdiction.
Therefore, the grantee must use the TRGP grant funding to benefit its own population exclusively.
What You Should Do:
Your law enforcement agency should avoid any agreements with other jurisdictions to share officer positions, or
other awarded equipment, technology, and/or vehicles, unless the agreement complies with the requirement
that COPS-funded items must exclusively benefit the grantee service population. For example, if your jurisdiction
has both a tribal police department and a BIA department, items funded under the grant might be able to be
utilized by the BIA department as long as this would result in an exclusive benefit to the population that you
serve. You may not, however, allow officers, equipment, technology, or vehicles funded under the grant to be
utilized by any agency or transferred to any agency that does not exclusively benefit the population that you serve.
For example, you cannot, during the grant term, loan two of your awarded computers to a neighbouring county’s
sheriff’s department.
Officers funded under TRGP-Hiring cannot provide contract law enforcement services to other agencies
unless they will directly benefit the grantee’s jurisdiction. For example, your agency cannot use an officer
funded under TRGP-Hiring to provide contract law enforcement services to a neighboring county, but can
use the officer to provide direct law enforcement services to the population within your agency’s own
jurisdiction.
Before you enter into any agreement with another law enforcement agency, you should contact your COPS
Grant Program Specialist (GPS) at 800-421-6770 for additional guidance.

14. False Statements
False statements or claims made in connection with COPS grants may result in fines, imprisonment, or debarment
from participating in federal grants or contracts, and/or any other remedy available by law.
Why This Condition:
This condition advises recipients of the consequences of submitting false claims or statements on
applications, financial and programmatic reports, or other grant documents.
What You Should Do:
Ensure that all documentation related to your agency’s receipt and use of grant funding (grant applications,
progress reports, Federal Financial Reports, etc.) is true and accurate.

16

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

15. Duplicative Funding
The recipient understands and agrees to notify the COPS Office if it receives, from any other source, funding for the
same item or service also funded under this award.
Why This Condition:
This grant was awarded to your agency to address its law enforcement needs that are not funded with other
funds, including federal, state, local, tribal, or BIA funds. Consequently, your agency may not use this funding
for items or services that you already have funding for from other sources.
What You Should Do:
If your agency receives funding from another source for the same item(s) or services(s) also funded under
this award, please contact your COPS GPS at 800-421-6770. If necessary, the COPS Office will work with your
agency to reprogram funding for items or services that are allowable under this grant program.

16. Additional High-Risk Grantee Requirements
The recipient agrees to comply with any additional requirements that may be imposed during the grant
performance period if the awarding agency determines that the recipient is a high-risk grantee (28 C.F.R. Parts 66
and 70).
Why This Condition:
The Uniform Administrative Requirements for Grants and Cooperative Agreements to State and Local
Governments, 28 C.F.R. Part 66.12, and for Institutions of Higher Education, Hospitals and Other Non-Profit
Organizations, 28 C.F.R. Part 70.14, provide that a grantee or applicant may be considered “high risk” if the
Department of Justice determines that there is unsatisfactory performance, financial or administrative
instability, nonconformity with award terms and conditions, or other lack of responsibility. In such cases,
the Department of Justice may impose special conditions or restrictions that may include requiring the
production of documentation, financial grant administration training, on-site monitoring, prior approval for
expenditure of funds, quarterly progress reports, separate bank accounts, or other requirements.
What You Should Do:
In order to obtain a COPS Office grant, recipients must agree to comply with any additional requirements
that may be imposed during the grant performance period if the awarding agency determines that the
recipient is a high-risk grantee.

17. System for Award Management and Universal Identifier Requirements
The Office of Management and Budget requires federal agencies to include the following standard award
term in all grants and cooperative agreements made on or after October 1, 2010:
A. Requirement for System for Award Management (SAM)
Unless you are exempted from this requirement under 2 C.F.R. Part 25.110, you as the recipient must
maintain the currency of your information in the SAM until you submit the final financial report required
under this award or receive the final payment, whichever is later. This requires that you review and
update the information at least annually after the initial registration, and more frequently if required by
changes in your information or another award term.
B. Requirement for Data Universal Numbering System (DUNS) Numbers
If you are authorized to make subawards under this award, you:
1. Must notify potential subrecipients that no entity (see definition in paragraph C of this award term)
may receive a subaward from you unless the entity has provided its DUNS number to you.
2. May not make a subaward to an entity unless the entity has provided its DUNS number to you.

17

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

C. Definitions
For purposes of this award term:
1. System for Award Management (SAM) means the federal repository into which an entity must
provide information required for the conduct of business as a recipient. Additional information
about registration procedures may be found at the SAM Internet site at www.sam.gov.
2. Data Universal Numbering System (DUNS) number means the nine- or thirteen-digit number
established and assigned by Dun and Bradstreet, Inc. (D&B) to uniquely identify business entities. A
DUNS number may be obtained from D&B by telephone (currently 866-705-5711) or the Internet at
http://fedgov.dnb.com/webform.
3. Entity, as it is used in this award term, means all of the following, as defined at 2 C.F.R. Part 25,
subpart C:
a. A governmental organization, which is a state, local government, or Indian Tribe;
b. A foreign public entity;
c. A domestic or foreign non-profit organization;
d. A domestic or foreign for-profit organization; and
e. A federal agency, but only as a subrecipient under an award or subaward to a non-federal entity.
4. Subaward:
a. This term means a legal instrument to provide support for the performance of any portion of the
substantive project or program for which you received this award and that you as the recipient award
to an eligible subrecipient.
b. The term does not include your procurement of property and services needed to carry out the
project or program (for further explanation, see Sec. ___.210 of the attachment to OMB Circular A-133,
“Audits of States, Local Governments, and Non-Profit Organizations”).
c. A subaward may be provided through any legal agreement, including an agreement that you
consider a contract.
5. Subrecipient means an entity that:
a. Receives a subaward from you under this award; and
b. Is accountable to you for the use of the federal funds provided by the subaward.
Why This Condition:
The purpose of this standard award term is to ensure government-wide uniformity in establishing the DUNS
number as the universal identifier for federal financial assistance applicants, as well as recipients and their
direct subrecipients (if applicable), and to establish the SAM as the repository for standard information about
applicants and recipients.
What You Should Do:
At the time of grant application, your agency was required to provide its DUNS number and be registered in
the SAM database.
Your agency should continue to use the same DUNS number provided in your grant application and
update, as needed, the information associated with that DUNS number. If your agency is authorized to make
subawards under its award, your agency may make subawards only to entities that have DUNS numbers. For
more information about your DUNS number, please contact D&B using the toll-free number 866-705-5711 or
visit http://fedgov.dnb.com/webform.
Your agency must maintain active registration and current information in the SAM until you submit the final
financial report or receive the final payment under your award, whichever is later. Your agency must review
and update its SAM information at least once per year to maintain an active registration status. For more
information about SAM registration, please visit www.sam.gov.

18

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

18. Reporting Sub-awards and Executive Compensation
The Office of Management and Budget requires federal agencies to include the following standard award term in
all grants and cooperative agreements made on or after October 1, 2010:
Reporting Sub-awards and Executive Compensation.
a. Reporting of first-tier sub-awards.
1. Applicability. Unless you are exempt as provided in paragraph d. of this award term, you must
report each action that obligates $25,000 or more in federal funds that does not include Recovery
funds (as defined in section 1512(a)(2) of the American Recovery and Reinvestment Act of 2009,
Pub. L. 111–5) for a sub-award to an entity (see definitions in paragraph e. of this award term).
2. Where and when to report.
i. You must report each obligating action described in paragraph a.1. of this award term to
www.fsrs.gov.
ii. For sub-award information, report no later than the end of the month following the month in
which the obligation was made. (For example, if the obligation was made on November 7, 2013, the
obligation must be reported by no later than December 31, 2013.)
3. What to report. You must report the information about each obligating action that the submission
instructions specify. The submission instructions are posted at www.fsrs.gov.
b. Reporting Total Compensation of Recipient Executives.
1. Applicability and what to report. You must report total compensation for each of your five most
highly compensated executives for the preceding completed fiscal year, if—
i. the total federal funding authorized to date under this award is $25,000 or more;
ii. in the preceding fiscal year, you received—
(A) 80 percent or more of your annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2 C.F.R.
Part 170.320 (and sub-awards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2 C.F.R.
Part 170.320 (and sub-awards); and
iii. The public does not have access to information about the compensation of the executives through
periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C.
78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine if the public
has access to the compensation information, see the U.S. Security and Exchange Commission total
compensation filings at www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report executive total compensation described in paragraph
b.1. of this award term:
i. As part of your registration profile at www.sam.gov.
ii. By the end of the month following the month in which this award is made, and annually thereafter.
c. Reporting of Total Compensation of Sub-recipient Executives.
1. Applicability and what to report. Unless you are exempt as provided in paragraph d. of this award
term, for each first-tier sub-recipient under this award, you shall report the names and total
compensation of each of the sub-recipient’s five most highly compensated executives for the subrecipient’s preceding completed fiscal year, if—
i. in the sub-recipient’s preceding fiscal year, the sub-recipient received—
(A) 80 percent or more of its annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2 C.F.R.
Part 170.320 (and sub-awards); and

19

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts), and federal financial assistance subject to the Transparency Act (and sub-awards);
and
ii. The public does not have access to information about the compensation of the executives through
periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C.
78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine if the public
has access to the compensation information, see the U.S. Security and Exchange Commission total
compensation filings at www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report sub-recipient executive total compensation described
in paragraph c.1. of this award term:
i. To the recipient.
ii. By the end of the month following the month during which you make the sub-award.
For example, if a sub-award is obligated on any date during the month of October of a given year
(i.e., between October 1 and 31), you must report any required compensation information of the
sub-recipient by November 30 of that year.
d. Exemptions.
If, in the previous tax year, you had gross income, from all sources, under $300,000, you are exempt from
the requirements to report:
i. Sub-awards, and
ii. The total compensation of the five most highly compensated executives of any sub-recipient.
e. Definitions. For purposes of this award term:
1. Entity means all of the following, as defined in 2 C.F.R. Part 25:
i. A governmental organization, which is a state, local government, or Indian tribe;
ii. A foreign public entity;
iii. A domestic or foreign non-profits organization;
iv. A domestic or foreign for-profit organization;
v. A federal agency, but only as a sub-recipient under an award or sub-award to a non-federal
entity.
2. Executive means officers, managing partners, or any other employees in management positions.
3. Sub-award:
i. This term means a legal instrument to provide support for the performance of any portion of the
substantive project or program for which you received this award and that you as the recipient
award to an eligible sub-recipient.
ii. The term does not include your procurement of property and services needed to carry out the
project or program (for further explanation, see Sec. __.210 of the attachment to OMB Circular
A–133, “Audits of States, Local Governments, and Non-Profit Organizations”).
iii. A sub-award may be provided through any legal agreement, including an agreement that you
or a sub-recipient considers a contract.
4. Sub-recipient means an entity that:
i. Receives a sub-award from you (the recipient) under this award; and
ii. Is accountable to you for the use of the federal funds provided by the sub-award.
5. Total compensation means the cash and noncash dollar value earned by the executive during the
recipient’s or sub-recipient’s preceding fiscal year and includes the following (for more information
see 17 C.F.R. Part 229.402(c)(2)):
i. Salary and bonus.
ii. Awards of stock, stock options, and stock appreciation rights. Use the dollar amount recognized
for financial statement reporting purposes with respect to the fiscal year in accordance with
the Statement of Financial Accounting Standards No. 123 (Revised 2004) (FAS 123R), Shared
Based Payments.
20

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

iii. Earnings for services under non-equity incentive plans. This does not include group life, health,
hospitalization or medical reimbursement plans that do not discriminate in favor of executives, and
are available generally to all salaried employees.
iv. Change in pension value. This is the change in present value of defined benefit and actuarial
pension plans.
v. Above-market earnings on deferred compensation which is not tax-qualified.
vi. Other compensation, if the aggregate value of all such other compensation (e.g., severance,
termination payments, value of life insurance paid on behalf of the employee, perquisites or
property) for the executive exceeds $10,000.
Why This Condition:
To further federal spending transparency, the Federal Funding Accountability and Transparency Act
of 2006 (FFATA) requires, among other things, that information on federal awards (federal financial
assistance and expenditures) be made available to the public via a single, searchable website, which is
www.USASpending.gov. Grantees are responsible for reporting their applicable executive compensation
and sub-award information and the award term provides guidance to report the related information, as
required by FFATA.
What You Should Do:
At the time of grant application, your agency was asked to ensure that it has the necessary processes
and systems in place to comply with the applicable sub-award and executive compensation reporting
requirements should it receive funding. If your agency received awards of $25,000 or more, you are required
to report award information on any first-tier sub-awards totalling $25,000 or more, and, in certain cases, to
report information on the names and total compensation of the five most highly compensated executives
of the recipient and first-tier sub-recipients. The FFATA Sub-award Reporting System (FSRS), accessible via
the website at www.fsrs.gov, is the reporting tool that your agency will use to capture and report sub-award
information and any executive compensation data required by FFATA. The sub-award information entered
in FSRS will then be displayed on www.USASpending.gov associated with your agency’s award, furthering
federal spending transparency.
For additional information regarding the executive compensation and sub-award reporting requirements,
please see Vol. 75, No. 177 (September 14, 2010) of the Federal Register,
www.gpo.gov/fdsys/pkg/FR-2010-09-14/pdf/2010-22705.pdf.

19. Public Release Information
The grantee agrees to submit one copy of all reports and proposed publications resulting from this award 20 days
prior to public release. Any publications (written, curricula, visual, sound, or websites) or computer programs, whether
or not published at government expense, shall contain the following statement:
“This project was supported by Grant Number 2013-XX-XX-XXXX awarded by the Office of Community Oriented
Policing Services, U.S. Department of Justice. The opinions contained herein are those of the author(s) and do not
necessarily represent the official position or policies of the U.S. Department of Justice. References to specific agencies,
companies, products, or services should not be considered an endorsement by the author(s) or the U.S. Department
of Justice. Rather, the references are illustrations to supplement discussion of the issues. The Internet references cited
in this publication were valid as of the date of this publication. Given that URLs and websites are in constant flux,
neither the author(s) nor the COPS Office can vouch for their current validity."
Why This Condition:
The COPS Office wants to ensure the quality, objectivity, utility, and integrity of information in funded
projects that are disseminated to the public. However, award-funded reports and publications are not
official federal documents and should not be construed to reflect the official policy or position of the DOJ.

21

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

In addition, the COPS Office reserves a royalty-free, nonexclusive, and irrevocable license to reproduce,
publish, or otherwise use and to authorize others to use, for federal government purposes, the following:
(1) the copyright in any work developed under this award, sub-award, or contract, and (2) any copyright to
which an award recipient, sub-awardee, or a contractor purchases ownership with support from this award.
What You Should Do:
Ensure that all publications (where applicable) relating to your COPS Office award contain the required
statement listed above.
In addition, the grantee is responsible for acquiring the rights, and ensuring that its subcontractors/
authors acquire the rights, to copyrighted material for inclusion in DOJ publications or other products or
deliverables that are developed under this cooperative agreement, including the payment of required
fees. All licensing, publishing, or similar agreements with a copyright holder, publisher, or other relevant
party shall include provisions giving the Federal Government a royalty-free, non-exclusive, and irrevocable
license to reproduce, publish, or otherwise use, and to authorize others to use, the publication for federal
government purposes.

FOR TRGP-HIRING GRANTS ONLY
(See condition #20 – Retention and #21 – Employment Eligibility)

20. Retention
(For Hiring grants only)
At the time of grant application, your agency committed to retaining all sworn officer positions awarded under
the TRGP Hiring grant with state and/or local funds for a minimum of 12 months following the conclusion of 36
months of federal funding for each position, over and above the number of locally-funded sworn officer positions
that would have existed in the absence of the grant. Your agency cannot satisfy the retention requirement by using
TRGP funded positions to fill locally-funded vacancies resulting from attrition.
Why This Condition:
The retention requirement ensures that the increased officer staffing level under the TRGP Hiring grant
continues with state and/or local funds for a minimum of 12 months after federal funding ends.
What You Should Do:
At the time of grant application, your agency was required to affirm that it plans to retain all sworn officer
positions awarded under the TRGP Hiring grant and identify the planned source(s) of retention funding.
Your agency committed to retaining each awarded position for at least 12 months following the conclusion
of 36 months of federal funding for that position. The retention period begins for an awarded officer
position once that position has completed the 36-month implementation period. If an agency is awarded
several officer positions, the retention period for each individual officer position begins upon completion of
36 months of funding for that position (not based on the cumulative grant award end date).
The retained TRGP funded position(s) must be added to your agency’s law enforcement budget with state
and/or local funds at the conclusion of grant funding, over and above the number of locally-funded sworn
officer positions that would have existed in the absence of the grant. Absorbing TRGP-funded positions
through attrition (rather than adding the extra positions to your budget with additional funding) does not
meet the retention requirement.

22

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Your agency should maintain documentation demonstrating when the 36-month grant funding period
expired for each awarded position and that each retained position was above and beyond the number
of officer positions that your agency would have otherwise funded with state and/or local funds. We
understand that your agency’s identified source(s) of retention funding may change during the life of the
grant, so your agency should maintain documentation of any changes in the event of an audit, monitoring,
or other evaluation of your grant compliance.
Please note that your agency is required to retain the officer position(s) awarded under the TRGP Hiring
grant and not the specific officer(s) hired to fill the grant position(s). If a position funded by the TRGP Hiring
grant becomes vacant during the retention period, your agency is required to take active and timely
steps consistent with your agency’s hiring policies and procedures to fill the position with a new officer to
complete the remainder of the 12-month retention period. Your agency should maintain documentation
demonstrating that you did not delay filling the position and that the steps your agency took to fill the
position were consistent with your hiring policies and procedures.
At the conclusion of federal funding, agencies that fail to retain the sworn officer positions awarded under
the TRGP Hiring grant may be ineligible to receive future COPS Office grants for a period of three years. If
your agency is unable to retain any of the awarded officer positions, you should contact your COPS GPS for
further review.

21. Employment Eligibility
(For Hiring Grants only)
The grantee agrees to complete and keep on file, as appropriate, a Bureau of Citizenship and Immigration Services
Employment Eligibility Verification Form (I-9). This form is to be used by recipients of federal funds to verify that
persons are eligible to work in the United States and can be found at www.uscis.gov/files/form/i-9.pdf.
Why This Condition:
Under federal immigration law, all employers are required to take certain steps to ensure that persons that
are hired are legally permitted to work in the United States. The Bureau of Citizenship and Immigration
Services Employment Eligibility Verification Form (I-9) outlines the types of documents that an employer
should review to confirm that a new hire is eligible for employment.
What You Should Do:
You do not need to submit any documentation to the COPS Office to satisfy this condition. Rather, you
should complete and maintain the I-9 forms for all new employees under the guidelines set forth by the
Bureau of Citizenship and Immigration Services. For further information about this requirement, you may
contact the Bureau’s Office of Business Liaison at 800-357-2099 or the National Customer Service Center at
800-375-5283.

23

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

FOR TRGP-EQUIPMENT/TRAINING GRANTS ONLY
(See condition #22 – Criminal Intelligence Systems and #23 – Sole Source Justification)

22. Criminal Intelligence Systems
(For Equipment/Training grants only)
Grantees using TRGP funds to operate an inter-jurisdictional criminal intelligence system must comply with
operating principles of 28 C.F.R. Part 23. The grantee acknowledges that it has completed, signed, and submitted
with its grant award the relevant Special Condition certifying its compliance with 28 C.F.R. Part 23.
Why This Condition:
If your agency receives funding for equipment or technology that will be used to operate an interjurisdictional criminal intelligence system, you must comply with the operating principles found at 28 C.F.R.
Part 23. An “inter-jurisdictional criminal intelligence system” is generally defined as a system which receives,
stores, analyzes, and exchanges or disseminates data regarding on-going pre-arrest criminal activities
(examples of such activities include, but are not limited to, loan sharking, drug or stolen property trafficking,
gambling, extortion, smuggling, bribery, and public corruption) and shares this data with other law
enforcement jurisdictions. 28 C.F.R. Part 23 contains operating principles for these inter-jurisdictional criminal
intelligence systems which protect individual privacy and constitutional rights.
If your agency will use TRGP grant funds simply to operate a single agency database (or other unrelated
forms of technology) and will not share criminal intelligence data with other jurisdictions, 28 C.F.R. Part 23
does not apply to this grant.
What You Should Do:
All COPS Office grant recipients are required to agree to the Criminal Intelligence Systems/28 C.F.R. Part 23
Compliance Special Condition as part of their award package so the COPS Office can track which agencies
intend to use their grant funds to operate inter-jurisdictional criminal intelligence systems. If your agency
intends to use grant funds to operate an inter-jurisdictional criminal intelligence system, you should indicate
this on the Criminal Intelligence Systems 28 C.F.R. Part 23 Compliance form that was included with your grant
award package, and certify and submit this form along with your signed grant Award Document as your
agency’s agreement to comply with the operating principles found at 28 C.F.R. Part 23. Your agency now must
comply with 28 C.F.R. Part 23 in operating the inter-jurisdictional criminal intelligence system funded through
your COPS Office grant.

23. Sole Source Justification
(For Equipment/Training grants only)
TRGP-Equipment/Training grantees who have been awarded funding for the procurement of an item (or
group of items) or service in excess of $100,000, and who plan to seek approval for use of a non-competitive oncompetitive procurement process must provide a written sole source justification to the COPS Office for approval
prior to obligating, expending, or drawing down grant funds for that item.
Why This Condition:
In general, grant recipients are required to procure funded items through open and free competition.
However, in some instances, grantees may have already determined that competition is not feasible.
What You Should Do:
If you have received an award for an item (or group of items) or service in excess of $100,000 and have
already determined that the award of a contract through a competitive process is infeasible, you must
provide a written justification that explains why it is necessary to contract non-competitively.

24

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

The initial determination that competition is not feasible can be made if one of the following circumstances
exists:

• The item (or group of items) or service is available only from a single source;
• Public exigency or emergency for the requirement will not permit a delay resulting from competitive
solicitation; or

• Competition is determined inadequate after solicitation of a number of sources.
The COPS Office will review your request and the supporting information that you provide and will make a
determination as to whether or not an exception can be granted to the general rule regarding competition.
If submitting a sole source justification request to the COPS Office, please use the format described in
Section II, “Procurement Process.”

What are the specific rules regarding termination of grant funding?
The COPS Office has the right to sanction or terminate your agency’s project when there is reason to believe
that your agency:

• Is not substantially complying with the grant requirements or other applicable provisions of federal
law;

• Is failing to make satisfactory progress toward the goals or strategies outlined in its application;
• Is not adhering to grant requirements or conditions;
• Is proposing substantial plan changes to the extent that, if originally submitted, would have resulted in
the application being denied funding;

• Is not submitting financial or programmatic reports in a timely manner;
• Is filing false statements or certifications in connection with an application, periodic report, or other
grant-related documents; and/or

• Is providing other good cause for sanctions or termination as determined by the COPS Office.
In these instances, the COPS Office may:

• Temporarily withhold payments pending correction of the situation by your agency;
• Disallow all or part of the cost of the activity or action not in compliance;
• Wholly or partly suspend or terminate your grant;
• Require that some or all of the grant funds be remitted to the U.S. Department of Justice;
• Condition a future grant or elect not to provide future grant funds to your agency until appropriate
actions are taken to ensure compliance;

• Withhold or bar your agency from obtaining future awards;
• Recommend civil or criminal enforcement by other agencies; and/or
• Take other remedies that may be legally available.
In the event that sanctions are imposed or your grant is terminated, your agency will be notified in writing
of our decision and the reason(s) for that decision.

25

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Accepting the Grant Award
After you have reviewed the conditions of your TRGP award and your agency agrees with these
conditions, you are ready to accept the award. The Director of the COPS Office has signed the Award
Document indicating approval of your grant, an obligation of federal funds to your organization, and our
commitment to the award. As stated at the beginning of this section, to officially begin your grant and
draw down your funds, the authorized officials (see Section IX, “Glossary of Terms”) of your agency must
access www.cops.usdoj.gov and select the Account Access link in the upper right corner to log in, review,
and electronically sign the Award Document along with all award condition pages.

Who should sign the Award Document for our agency?
The “authorized official” is the government executive who has ultimate and final responsibility for all
programmatic and financial decisions regarding this grant as the representative of the legal grantee. COPS
Office grants require the top government executive (e.g., Tribal Chairman, President, Chief, or equivalent)
to sign the Award Document. Typically, this is the same executive named on your agency’s 2013 TRGP
application. (If this individual has changed, please complete a Change of Information form online at www.
cops.usdoj.gov through the Account Access option.) If you have any questions as to who should sign the
award, please contact your jurisdiction’s local legal advisor.

When must the Award Document be returned?
Please electronically sign the Award Document and all award condition pages within 90 days of the date
on the award congratulatory letter. Grant funds will not be released until we have received your agency’s
signed Award Document, your budget has received final clearance, and any other relevant grant conditions
particular to your agency have been satisfied. Failure to submit your signed Award Document within the 90day award acceptance period may result in your TRGP award being withdrawn and the funds deobligated
without additional notification. If your agency requires an extension for accepting the award beyond the
90-day acceptance timeframe, please submit a written request to your COPS Grant Program Specialist. Be
sure to explain the circumstances that prevent your agency from signing the Award Document within the
90-day period, and identify the date by which the Award Document will be electronically signed. The COPS
Office will review such requests on a case-by-case basis. The COPS Office reserves the right to deny requests
to extend the 90-day award acceptance period.

26

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

II. PROCUREMENT PROCESS (FOR TRGP-EQUIPMENT/TRAINING
GRANTS ONLY)
In general, grant recipients are required to procure funded items through open and free competition when
feasible. For the purchase of equipment, technology, or services under a COPS Office grant award, grant
recipients must follow their own policies and procedures on procurement as long as those requirements
conform to the federal procurement requirements set forth in 28 C.F.R. § 66.36 and 28 C.F.R. § 70 (as
applicable).
As described in Grant Condition #23 on page 24, grantees are required to submit a sole source justification
(SSJ) request if competitive bidding will not be possible and the threshold of $100,000 for goods or services
to be procured through a sole source is met. The COPS Office will review your request and supporting
information to determine whether an exception can be granted to the general rule of open competition.
Written approval from the COPS Office for the use of a sole source must be received prior to purchasing
items or services, obligating funding for a contract, or entering into a contract with grant funds. All grantees
are expected to review and abide by 28 C.F.R. Part 66.36 Procurement (or 28 C.F.R. Part 70.40 - 70.48 for
institutions of higher education, hospitals, and other nonprofit organizations) in determining if an SSJ
must be completed. Please contact your COPS Grant Program Specialist (GPS) at 800-421-6770 for further
assistance with this federal regulation.
A sole source justification request should be submitted if a grant recipient determines that the award of
a contract through a competitive process is infeasible, and if one or more of the following circumstances
apply:
1.

The item (or group of items) or service is available only from one source;

2.

The public exigency or emergency for the item/service will not permit a delay resulting from
competitive solicitation; or

3.

Competition is determined inadequate after solicitation of a number of sources.

What documentation must be submitted to the COPS Office for sole
source review?
Requests for sole source procurements of equipment, technology, or services in excess of $100,000 must
be submitted to the COPS Office in writing, confirming that the award of the contract through full and
open competition is infeasible. Please note that a justification must be submitted for each vendor providing
goods or services in excess of $100,000.
To ensure that all of the necessary information is included and submitted to the COPS Office, the following
checklist can be used when preparing your agency’s sole source request:
Letterhead – The sole source request must be signed by an authorized representative and submitted on
grantee department letterhead, and must include the agency ORI and the grant number for which the
approval is being sought. The request should also include the following information:
Section I. Description of Project – A brief description of the project, the amount to be designated for the
sole source procurement, and the purpose of the contract.
Section II. Reason for Request
1.

An explanation as to why full and open competition is infeasible (e.g., why it is necessary to contract in
a non-competitive manner), and

27

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

2.

Which one (or more) of the three required categories identified below applies to the requested sole
source procurement transaction(s).

• The item/service is available only from one source;
• The public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation; and/or

• Competition is determined inadequate after solicitation of a number of sources.
Section III. Supporting Documentation – The information below should support the applicable
category(ies) identified in Section II.
1.

If the item/service is available only from one source, please include the following:

• Uniqueness of items/services to be procured from the proposed contractor or vendor
(compatibility, patent issues, etc.);

• How the agency determined that the item/service is only available from one source (e.g., market
survey results, independent agency research, patented or proprietary system);

• Explanation of need for contractor’s expertise linked to the current project (e.g., knowledge of

project management, responsiveness, experience of contractor personnel, prior work on earlier
phases of project); and/or

• Any additional information that would support the case.
2.

If the public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation, please include the following:

• Explanation of the specific public emergency;
• Impact on project if deadline/dates are not met;
• When the contractual coverage is required by your department and why; and/or
• Any additional information that would support the case.
3.

If competition is determined inadequate after solicitation of a number of sources, please include the
following:

• Results of a market survey to determine competition availability;
• If no survey is conducted, please explain why not; and/or
• Any additional information that would support the case.
Section IV. Best Interest Statement – A statement declaring that this action/choice is in the best interest
of the agency.
Failure to provide all of the necessary information will delay the processing of your request. Your agency will be
contacted if any of the identified information is missing or if additional supporting documentation is required.
The COPS Office will notify your agency in writing after completion of the review.
Please be advised that conflicts of interest are prohibited under the procurement standards set forth in 28
C.F.R. § 66 and 28 C.F.R. § 70.
Contact the COPS Office
If you have any questions regarding the federal requirements that guide procurement procedures, please
contact your COPS Grant Program Specialist or program point of contact.
For more information about COPS Office programs and resources, please call the COPS Office Response
Center at 800-421-6770, or visit the COPS Office online at www.cops.usdoj.gov.
28

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

III. ACCESSING GRANT FUNDS
This section provides answers to payment-related questions, including all the information needed to set
up your payments. For assistance with financial management and grant administration, please contact the
COPS Office Response Center at 800-421-6770 or visit our website at www.cops.usdoj.gov.

Payment Method
What method of payment is used?
There is currently one method of payment available for accessing federal grant funds—the Grant Payment
Request System (GPRS). GPRS is a web-based system that enables grantees to use a secure Internet
connection to request funds. Approved payment requests will automatically be scheduled for payment
by the U.S. Treasury Department. A grantee will be able to review previous requests made since 2007. For
more information on the GPRS please go to www.ojp.usdoj.gov/about/offices/ocfogprs.htm to view the
User Guide.

Setting Up Your Account
How do we set up a GPRS account?
If you are a new grantee to the COPS Office, your law enforcement executive and/or government executive
should receive notification about GPRS shortly after the COPS Office receives your original signed Award
Document. This notification will contain all of the information that your agency needs to set up the GPRS
payment method. If your law enforcement executive and/or government executive do not perform
drawdown requests for your agency, your grant administrator will need to go online to https://grants.ojp.
usdoj.gov/gprs/login to log in and register to become a Drawdown Specialist. You will receive, via e-mail, a
temporary password and information on how to use GPRS. Please note that part of the verification process
may involve outreach to your law enforcement executive and/or government executive or other financial
points of contact to validate information provided by the Drawdown Specialist.
If you are already registered in GPRS, and would like to add a newly awarded grant to the existing username,
please contact the COPS GPRS Registration Team via e-mail at COPSGPRSRegistration@usdoj.gov and
provide the following information:

• User name
• First/Last name
• Vendor Number
• Grant numbers to be added
How do we fill out the payment enrollment forms?
If you are a new grantee to the COPS Office, your agency will need to complete an Automated Clearing
House (ACH) Vendor/Miscellaneous Payment (SF-3881) enrollment form. This form can be found on the
COPS Office website at the following address: www.cops.usdoj.gov/Default.asp?Item=100.
Prior to accessing your grant funds, your agency must mail the original form to:
Office of Justice Programs
Office of the Chief Financial Officer
810 7th Street NW
Washington, DC 20531
Your agency must complete the “Payee/Company Information” section following the directions on the
back of the form and also provide the grant number (printed on the Award Document). Next, your financial
institution must complete the “Financial Institution Information” section and have the appropriate financial
official sign the form.
29

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

If you are already a COPS Office grantee, you should already have filled out an ACH enrollment form.
Therefore, your agency will not be required to submit a new ACH enrollment form for the newly awarded
grant as long as your OJP vendor number has not changed. If you have any questions, or wish to verify your
ACH enrollment form information, please call the COPS Office Response Center at 800-421-6770.

When should Federal Financial Reports be filed?
After your agency returns the signed Award Document to the COPS Office, under current regulations, you
are required to submit quarterly Federal Financial Reports (FFRs) using a Standard Form 425 (SF-425). This
report reflects the actual monies spent and unliquidated obligations incurred by your agency. You will not
be able to make drawdowns from your grant account if the SF-425 for the most recent reporting quarter
is not on file with the COPS Office by the deadline date. Grantees are encouraged to submit their SF-425
reports via the Internet at www.cops.usdoj.gov.
For more information on how to complete and where to submit your quarterly SF-425, see Section VI of this
manual titled “Reports.”
Filing the FFR (SF-425) identifies your federal and local expenditures made during that calendar quarter. However,
to receive actual payment, you must request it through GPRS.

Additional Payment Questions
Can we receive advances?
Yes. If you receive funds through electronic transfer, the period allowed is 10 days in advance. In general, the
concept of “minimum cash on hand” applies to COPS Office grants. This concept requires that your agency
request funds based upon immediate cash disbursement needs. You should time your request for payment
to ensure that federal cash on hand is the minimum that you need.
There should be no excess federal grant funds on hand, except for advances not exceeding 10 days, as
noted above.
The federal government has four basic rules regarding advances. Advances can be terminated if the
grantee:

• Is unwilling or unable to attain project goals;
• Maintains excess cash on hand;
• Does not adhere to the terms and conditions of the grant; or
• Fails to submit reliable and/or timely reports.
How often do we request reimbursement of costs?
There are no limitations on how often your agency may request reimbursements. However, reimbursement
is only for costs that were approved in the FCM. As a general guideline, most agencies request
reimbursement on a monthly or quarterly basis. Also, please note that a date range can only be used once.

30

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Can we earn interest on our grant funds?
Your agency should minimize the time between your drawdown of grant funds and your payment of
grant costs to avoid earning excess interest on your grant funds. You must account for interest earned on
advances of federal funds as follows:

• Local units of government may keep interest earned on all advances of federal funds up to $100 per

federal fiscal year in the aggregate. Interest earned in excess of $100 must be remitted promptly, but at
least quarterly, to the U.S. Department of Health and Human Services, Payment Management Systems,
P.O. Box 6021, Rockville, MD 20852.

• Except as provided in 28 C.F.R. Part 70.22(l), nonprofit organizations may keep interest earned on all

advances of federal funds up to $250 per federal fiscal year in the aggregate. Interest earned in excess
of $250 must be remitted annually to the U.S. Department of Health and Human Services, Payment
Management Systems, P.O. Box 6021, Rockville, MD 20852.

• Please notify the COPS Office Financial Division when any interest that is earned is remitted to

Department of Health and Human Services, Payment Management Systems, P.O. Box 6021, Rockville,
MD 20852.

• State governments, including any agency or instrumentality of a state, should follow the provisions of

the Intergovernmental Cooperation Act (31 U.S.C. 6501 et. seq.) pertaining to the disposition of interest
earned on federal funds.

Matching Funds
Under the 2013 COPS TRGP Programs, no local match is required. The COPS Office is funding 100 percent of
the allowable items approved in your FCM. [Any costs higher than entry-level must be paid by your agency
with local funds.] Please note: If the total cost exceeds the approved budget, then the addition expenditures
are encouraged to be reported on the SF-425 as recipient share of expenditures.

31

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

IV. FINANCIAL RECORD MAINTENANCE
Your agency is required to establish and maintain accounting systems and financial records to accurately
account for grant funds awarded and disbursed. These records must include both federal funds and any
local funds contributed to this project.

Accounting Systems and Records
Under the COPS TRGP grant, your agency is required to establish and maintain accounting systems and
financial records to accurately account for funds awarded and disbursed. These records must include both
federal funds and any local funds contributed to this project.

What accounting systems are required?
Your agency needs to establish and maintain accounting systems and financial records to accurately
account for the funds awarded.
Your accounting system should:

• Present and itemize actual expenditures of funded items;
• Demonstrate that funds are spent in compliance with your grant conditions; and
• Be able to provide the necessary information for periodic financial review and audit.
What records must be kept?
Your agency’s fiscal control and accounting systems should enable you to make accurate, current, and
complete disclosure of the financial activity under your grant. Your accounting records should contain
information showing expenditures under the grant and must be supported by items such as cancelled
checks, purchase orders, or similar documents.
Your agency must adequately safeguard grant funds and make sure that they are used for authorized
purposes only. Your agency will be responsible for refunding any unallowable expenses.

How long must documents be kept?
All financial records, including cancelled checks, purchase orders, and similar documents associated with
your grant should be kept for at least three years from the date the COPS Office officially closes the grant.
If any litigation, claim, negotiation, audit, or other action involving these records has been started before
the end of the three-year period, the records should be kept until completion of the action. These records
should be easily located and should be properly protected against fire or other damage. Failure to maintain
adequate records to document grant expenditures may result in a requirement to repay all federal funds
that cannot be supported with appropriate records.
Your agency should maintain records so that you can identify them by grant year or by fiscal year, whichever
you find more convenient.

What if we have more than one grant?
If your agency has more than one COPS Office grant or a grant from another federal agency, funds received
under one project may not be used to support another project without specific written authorization
from the COPS Office, or in the case of a grant from another agency, from both awarding agencies. Your
accounting systems and financial records must reflect expenditures for each project separately.

Who may access our records?
Authorized federal representatives, including representatives from the U.S. Department of Justice, the
Comptroller General of the United States, the COPS Office, and any entity designated by the COPS Office
may access these records for the purposes of conducting audits, site visits, or other examinations.
Records must be kept for at least three years from the date that the COPS Office has officially closed your
agency’s grant.
32

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

V. FEDERAL AUDIT REQUIREMENTS
In addition to oversight by the COPS Office, your grant may be subject to an audit by independent
examiners. The two primary types of audit are Single Audit Act (SAA) audits and Department of Justice (DOJ)
Office of the Inspector General (OIG) audits.

Requirements and Audits
What are the regulations governing SAA requirements?
The Single Audit Act of 1984 established uniform guidelines for state and local governments receiving
federal financial assistance. The 1984 Act was amended in July 1996 and revised again June 27, 2003 and
June 26, 2007, and is effective for fiscal years after December 31, 2003, to reflect revised audit criteria and
reporting requirements. The Office of Management and Budget Circular A-133 (OMB A-133), Audits of
States, Local Governments and Non-Profit Organizations, provides additional guidelines regarding the
implementation of SAA requirements.

Who must have an SAA audit?
Each non-federal entity that expends a total amount of federal awards equal to or in excess of $500,000 in
a fiscal year is required to have a Single Audit conducted, except when it elects to have a program-specific
audit conducted. An auditee may be a recipient, a sub-recipient, and/or a vendor. Specifically, “Federal awards
expended as a recipient or a sub-recipient would be subject to audit under A-133, Subpart B, Section 210.”
SAA audits are conducted annually unless a state or local government is required by constitution or statute,
in effect on January 1, 1987, to undergo audits less frequently than annually. The primary objective of an SAA
audit is to express opinions on the grantee’s financial statements, internal controls, major and non-major
grant programs, and compliance with government laws and regulations. Single Audits may also address
specific compliance issues with respect to COPS Office grant requirements.
Failure to have an audit performed may result in sanctions imposed by federal agencies for noncompliance
with OMB Circular A-133. These sanctions under A-133, Section 225 could include the following: (A)
withholding a percentage of federal awards until a required audit is completed satisfactorily; (B) withholding
or disallowing overhead costs; (C) suspending your award until the audit is performed; or (D) terminating
your award.
Your Single Audit Act reports should not be sent to the COPS Office. If the U.S. Department of Justice is your
Cognizant Federal Agency (see Section IX, “Glossary of Terms”), they should be sent to the Federal Audit
Clearinghouse at:
Federal Audit Clearinghouse
Bureau of Census
1201 E. 10th Street
Jeffersonville, IN 47132
The U.S. Department of Justice, Office of Justice Programs (OJP) serves as the liaison between grantees and
auditors in the conduct of SAA audits. Questions and comments regarding SAA audits may be directed to
the COPS Office Response Center at 800-421-6770.

33

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

What is the role of the Office of the Inspector General (OIG)?
The OIG is a separate component of the U.S. Department of Justice and is independent of the COPS
Office. The primary objective of OIG audits is to assess compliance with grant conditions. OIG audits are
designed to promote economy, efficiency, and effectiveness in the administration of grants by evaluating
compliance with laws, regulations, policies, and procedures governing the operations encompassed in the
scope of the audit.

How are COPS Office grants selected for an OIG audit?
The OIG may conduct a COPS Office grant audit in response to a referral that the OIG believes warrants
further evaluation. The OIG also surveys DOJ agencies on an annual basis to solicit input on suggested audit
areas for the upcoming fiscal year. In most instances, however, the OIG selects grants based on a number of
factors, including the geographical distribution of grants awarded, award amount, population served, and
type of grant (both active and expired). As such, the fact that your grant has been selected for an OIG audit is
not necessarily indicative of a suspected concern or problem area.
The COPS Grant Monitoring Division serves as the liaison between grantees and the OIG’s Audit Division,
which conducts the audit. After the OIG notifies the COPS Office of upcoming audits to be conducted, the
COPS Audit Liaison Division will send out a notification letter to the grantee outlining the scope of each
audit and the anticipated audit timeframe. This notification letter also advises grantees of the supporting
documentation required and information necessary for the OIG during their scheduled field work, and
provides a COPS Office point of contact to address questions and concerns. If you have any questions
regarding an OIG audit, please contact the COPS Grant Monitoring Division at 800-421-6770. Questions
and comments regarding the administration of your COPS Office grant, not specifically related to an audit,
should be referred to your COPS Grant Program Specialist.

Typical Audit Findings
The OIG has typically reported the following audit findings pertaining to grants as a result of lack of proper
documentation, poor business practices, or inadequate accounting and record keeping systems:

• Unallowable costs – Grantee incurred costs which were not approved in the original budget, were

in excess of the approved budget, or were charged to the grant after the expiration date and a grant
extension was not obtained.

• Unsupported costs – Specific grant expenditures and reimbursements could not be supported by
adequate documentation, or grant expenditures were in excess of actual grant costs.

• Lack of complete/timely programmatic and financial reporting – Grantee failed to submit required
programmatic and financial reports in a timely manner and/or had inadequate record keeping systems.

• Failure to retain – Grantee lacked documentation to support retention planning efforts during the

grant period and/or failed to demonstrate an increase in the baseline of locally-funded sworn officer
positions at the conclusion of the 36 months of federal funding, over and above what the grantee
would have funded in absence of the grant.

• Supplanting – Grantee could not document efforts to backfill vacant local sworn officer positions, or

grantee could not explain reductions in local law enforcement budget during the grant award period.

• Lack of adequate community policing – Grantee had difficulty demonstrating community policing
activities.

34

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

• Funds to better use – Funds could be used more efficiently based on management actions such as:

a) reductions in outlays; b) deobligation of funds; c) withdrawal; d) costs not incurred by implementing
recommended improvements; or e) any other savings which are specifically identified.

• Questioned costs – Costs that are questioned by the auditor because of an audit finding which
resulted from a violation or possible violation of a provision of law, regulation, grant terms and
conditions, or other document governing the use of federal funds; or because costs incurred
appear unreasonable and do not reflect the actions a prudent person would take under the
same circumstances; or because costs at the time of the audit are not supported by adequate
documentation.

After the final OIG audit report has been issued, the COPS Audit Liaison Division will continue working as
the liaison between your agency and the OIG to obtain closure on any audit findings. The COPS Office
will issue a closure letter once all audit recommendations have been closed by the OIG. You must keep all
documentation related to the audit for a period of three years following the audit’s closure.

35

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

VI. REPORTS
As part of the TRGP program, your agency will be required to submit quarterly FFRs as well as program
progress reports. Awarded agencies should be prepared to track and report TRGP grant funding separately
from other funding sources (including other COPS Office and federal grants) to ensure accurate financial
and programmatic reporting on a timely basis. Your agency should ensure that you have financial internal
controls in place to monitor the use of TRGP grant funding and ensure that its use is consistent with
the grant terms and conditions. Good practices in this area would include written accounting practices,
an accounting system that tracks all drawdowns and grant expenditures, and the ability to track when
approved purchases are made. Failure to submit complete reports, or submit them in a timely manner,
may result in the suspension and possible termination of your agency’s COPS Office grant funding or other
remedial actions.

Federal Financial Reports
Your agency is required to submit quarterly FFRs using SF-425 within 30 days after the end of each calendar
quarter. A final SF-425 will be due within 90 days after the end of the grant period. This report reflects the
actual cumulative federal monies spent, unliquidated obligations incurred, and the unobligated balance of
federal funds.

How do we file Federal Financial Reports?
All COPS Office grantees are required to submit quarterly FFRs using the SF-425.
SF-425s for COPS Office grants must be submitted every quarter and no later than 30 days after the last day
of each reporting quarter, as detailed below:
Reporting Quarters

SF-425 Due Date

January 1 – March 31

April 30

April 1 – June 30

July 30

July 1 – September 30

October 30

October 1 – December 31

January 30

Grantees are strongly encouraged to submit the quarterly SF-425 online. Visit the COPS Office website at
www.cops.usdoj.gov and select the Account Access link in the upper right corner to log in, complete, and
submit reports online. The online SF-425 requires the same reporting information as the paper version.
The use of this online application enables authorized users to view past SF-425s, and allows them to file or
amend the SF-425 for the current quarter.
For your first SF-425 submission, determine when the most recent SF-425 reporting quarter ended and
complete an SF-425 to cover the period from the award start date of your grant to that particular end date.
You are required to submit an SF-425 even if you have not spent any money or incurred any costs during
a reporting period. The due dates for online filing of SF-425s are the same as for the submission of paper
copies.
Example:
If your award start date is 02-01-13 and the current date is 04-15-13, then your first SF-425 would be due no
later than 04-30-13 and would cover the period 02-01-13 (award start date) through 03-31-13 (end of the
most recent reporting quarter). This SF-425 must be on file with the COPS Office so that you can successfully
complete a drawdown of funds through GPRS.

36

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Grantees who do not submit SF-425s by the due date will be unable to draw down funds. The payment
system contains a function which checks for SF-425 delinquency and will reject a drawdown attempt if the
SF-425 is not up to date. Subsequent e-mail, fax, and/or hard copy reminders may be sent to the grantee if
the SF-425 is delinquent.
For general information concerning online filing of SF-425 reports, go to www.cops.usdoj.gov/RIC/
ResourceDetail.aspx?RID=547 or contact the COPS Office Response Center by phone at 800-421-6770 or by
e-mail at AskCopsRC@usdoj.gov.
If you need assistance in completing the SF-425, please contact the COPS Office Response Center at 800421-6770, by e-mail at AskCopsRC@usdoj.gov, or review the “Helpful Hints Guide for Completing the Federal
Financial Report (SF-425)” at www.cops.usdoj.gov/RIC/ResourceDetail.aspx?RID=545.

How will grant funds be monitored?
The COPS Office and designated representatives from the Office of the Chief Financial Officer, Office of
Justice Programs monitor the financial aspects of your agency’s grant through financial reports, on-site visits,
office based grant reviews, meetings, telephone contacts, reports, audits, reviews of grant change requests,
and special request submissions.

Program Progress Reports
Quarterly programmatic progress reports and a final programmatic closeout report will be required to be
submitted directly to the COPS Office through the Account Access portion of the COPS Office website at
www.cops.usdoj.gov.

When will these reports be due?
The quarterly reports submitted to the COPS Office will be due no later than 30 days after the calendar
quarter ends.
Reporting Quarters

Program Progress
Report Date Due

January 1 – March 31

April 30

April 1 – June 30

July 30

July 1 – September 30

October 30

October 1 – December 31

January 30

What kind of information will these reports require?
Quarterly reports for TRGP-Hiring will request information about the status of your agency’s hiring and/or
rehiring of additional career law enforcement officers and your grant-related community policing activities.
The TRGP-E/T progress reports will request information about the status of your grant in terms of the
purchase of equipment and services, as well as general information about your department.

Do we need to request a progress report?
No. The COPS Office will notify your agency directly when the report is due. A notification for submitting
your quarterly Program Progress Report to the COPS Office will be sent in January/April/July/October,
covering activities for the preceding calendar quarter. Notification for submitting your final Program Progress
Report will be sent to your agency in the month following your grant end date.

37

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

How do we file progress reports?
All grantees will be required to submit their quarterly COPS Office reports through the COPS Account Access
site at www.cops.usdoj.gov. If your agency has any questions regarding the submission of these required
reports, please call the COPS Progress Report Team at 800-659-7379.
Will the data that I submit be publicly available?
Reports submitted to the COPS Office may be reported publicly in response to a Freedom of Information
Act request.
How can I complete a COPS Office progress report online?
Please access the COPS Office website at www.cops.usdoj.gov and click on Account Access at the top righthand side of the page. Once you are logged in, select “Applications” from the Agency Portal Menu, click on
the “Progress Report” icon and follow the instructions to complete your report.
If you do not have login access, you should contact your agency portal administrator to setup an account
for you.
If you have a registered account, but do not remember your password you may reset your password by
going to the agency portal homepage, in Account Access enter your e-mail address, click on the “Forgot
Password” link. For additional assistance, you may contact the COPS Office Response Center by phone at
800-421-6770 or send an e-mail to AskCopsRC@usdoj.gov.
How do I obtain access to complete the COPS Office progress report?
If you do not have your user name and/or password, please contact the COPS Office Response Center by
phone at 800-421-6770 (from Monday through Friday between 9:00 AM and 5:00 PM Eastern Time) or e-mail
the Response Center at AskCopsRC@usdoj.gov.
What if I make a mistake or need to modify my progress report
after it is submitted?
Grantees may need to make a change or may be asked by a subsequent COPS Office reviewer to make
a correction to a submission. The recipient can update the submission by logging on to the COPS Office
website or by calling the COPS Progress Report Team at 800-659-7379.

Contact Points to Obtain Technical Assistance and Report Violations
Any alleged violations, serious irregularities, or acts that may result in the use of public funds in a manner
inconsistent with the Public Safety Partnership and Community Policing Act of 1994 or the purposes of
this grant may be reported to the U.S. Department of Justice. Furthermore, the COPS Office welcomes
the opportunity to provide assistance regarding the implementation of grant provisions to help ensure
that federal grant funds are spent responsibly. As such, the following contacts are provided to address
noncompliance and technical assistance issues:

• If you suspect violations of a criminal nature, please contact the U.S. Department of Justice, Office of

the Inspector General (OIG) at OIG.hotline@usdoj.gov, www.justice.gov/oig/FOIA/hotline_plus.htm, or
800-869-4499.

• If you suspect grant violations (not criminal in nature) related to the grant conditions listed in this
manual, please contact the COPS Grant Monitoring Division at 202-514-9202.

• If you have any questions and/or need assistance regarding your grant, please contact your COPS Grant
Program Specialist at 800-421-6770.

38

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

VII. WHEN THE GRANT PERIOD HAS ENDED
At the end of your agency’s TRGP grant period, the COPS Office is responsible for the “closeout” of your grant.
As part of this process, the COPS Office requires documentation demonstrating that your agency has met all
of the programmatic and financial requirements of the grant.
After the end of the grant period, your agency will be asked to submit a final FFR and any applicable final
program reports.

Final Federal Financial Report (SF-425)
The final FFR (SF-425) for your grant is due to the COPS Office no later than 90 days after the end of the
grant period. The final report should reflect the total amount of federal expenditures and the amount
of unobligated funds, if any. Additionally, it should reconcile with the amount of funds drawn down by
your agency.

When should all of the grant monies be spent?
Grant funds reflecting allowable project costs must be obligated before the end of the grant period.
Obligated funds cover monies spent and expenses for all approved items in the FCM that your agency
has incurred but not yet paid. Your agency has up to 90 days after the end of the grant period to request
reimbursement for funds obligated.
Please be advised that 28 C.F.R. Part 66.50(c) requires grantees to submit final SF-425s and to draw down the final
reimbursement for expended funds within 90 days after the expiration of the grant. In addition, be advised that
failure to complete the drawdown of funds within the 90-day period following award expiration will result in the
forfeiture of the remaining eligible balance.
It is possible that your agency may have excess grant funds remaining in your account following the grant
period due to an overestimate of item costs during the grant period. Your agency should review its records
carefully to ensure that it draws down and expends only the amount required for actual costs incurred
during the grant period. Any excess unobligated or unspent funds should remain in your account, and will
be deobligated during the closeout process.

Final Program Progress (Closeout) Report
After your grant period has ended, your agency may be sent a final progress or closeout report from the
COPS Office and asked to complete it. This report will serve as your agency’s final programmatic report on
the grant, and the information your agency provides in this report will be used to make a final assessment of
your grant progress.

Equipment Disposition
Each grantee must use any equipment funded through a COPS Office award for approved grant-related
purposes and must retain the equipment for the life of the grant. After the conclusion of the grant period,
property records must be maintained by the grantee. The records should include a description of the
property; a serial number or other identification number; the source of the property; the name of the
person or entity that holds the title; the acquisition date and cost of the property; the percentage of federal
participation in the cost of the property; the location, use, and condition of the property; and any ultimate
disposition data, including the date of disposal and sale price of the property. A control system must be
developed to ensure adequate safeguards to prevent loss, damage, or theft of the property.

39

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

When the grant has expired and original or replacement equipment obtained under the grant is no longer
needed for the original project or for other activities currently or previously supported by a federal agency,
disposition of the equipment shall be made as follows:

• Items of equipment with a current per-unit fair market value of less than $5,000 may be retained, sold,
or otherwise disposed of with no further obligation to the awarding agency.

• Items of equipment with a current per-unit fair market value in excess of $5,000 may be retained or

sold and the awarding agency shall have a right to an amount calculated by multiplying the current
market value or proceeds from sale by the awarding agency’s share of the equipment.

For more information, please see 28 C.F.R. Part 66.32 or 28 C.F.R. Part 70.34, as applicable.

VIII. CONCLUSION
We hope that this manual has assisted you and your agency with your grant questions. We welcome and
encourage any comments you have regarding the COPS TRGP and the materials we have developed for its
administration. If you have specific comments regarding this manual, please send them to:
U.S. Department of Justice
Office of Community Oriented Policing Services
Attn: TRGP/CTAS Control Desk
145 N Street NE, 11th Floor
Washington, DC 20530
If you have any questions about your grant, please call your COPS Grant Program Specialist or the COPS
Office Response Center at 800-421-6770.
Pursuant to Executive Order 13513, “Federal Leadership on Reducing Text Messaging While Driving,” the
COPS Office encourages recipients of Department of Justice funds to adopt and enforce policies that ban
text messaging while driving and to establish workplace safety policies to decrease crashes caused by
distracted drivers.

40

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

IX. GLOSSARY OF TERMS
Allowable Costs
TRGP-Equipment/Training – Allowable costs are expenses that may be funded by this grant program. COPS
TRGP provides funding for equipment, services, and technology purchased on or after the award start date.
Upon review of your submitted budget, any unallowable costs were removed. The FCM that was included in
your award package outlined your allowable costs and noted any relevant revisions that were made to your
original budget submission.
TRGP-Hiring – Allowable costs are costs that will be paid for by this grant program. The only allowable
costs under TRGP-Hiring are the approved full-time, entry-level salaries and fringe benefits of sworn career
law enforcement officers hired or rehired on or after the grant award start date. TRGP-Hiring grant funds
may be used to hire or rehire experienced officers, but any costs higher than entry-level must be paid by
your agency with local funds. Grant funding must be limited to your agency’s entry-level sworn officer
salary and benefits. Upon review of your submitted budget, any unallowable costs were removed. The
FCM, which was included in your award package, specifies the amount of TRGP-Hiring funds awarded to
your agency for officer salaries and approved benefits, and it identifies the final officer salary and fringe
benefit categories and amounts for which your agency was approved. Approved entry-level salaries and
benefits paid during basic academy training are allowable when it is the agency’s policy to pay all newly hired
officers during this training.
Audit
Work done by auditors, including both the OIG and state or local auditors, to examine financial statements
and to review: (a) compliance with laws and regulations; (b) economy and efficiency of operations; (c)
effectiveness in achieving program results; and (d) allowability of costs claimed against the award.
Authorized Official
The authorized official is the individual in your organization who has final authority and responsibility for
all programmatic and financial decisions regarding this grant award. At the time of grant application, your
agency listed the government executive (usually the Tribal Chief, Chairman, President, etc.) for your agency.
This executive is listed on your Award Document and is understood to be your authorized official. If any of the
executive information is incorrect, please submit the correct information to the COPS Office by completing an
official Change of Information form available online at www.cops.usdoj.gov.
Automated Booking System
An automated booking system captures arrestee fingerprints and photographic information electronically
and often has the ability to transfer that information to a departmental or state-wide database.
Automated Fingerprint Identification System (AFIS)
An AFIS system is a highly specialized biometrics system that compares a single fingerprint image with
a database of fingerprint images. Fingerprint images are collected from crime scenes or are taken from
criminal suspects when they are arrested. Fingerprint images may be captured by placing a finger on a
scanner or by electronically scanning inked impressions on paper.
Award Package
The award package includes your TRGP award document, Financial Clearance Memorandum (FCM), and
award congratulatory letter; it may be accessed through the Account Access link on the COPS Office website
(www.cops.usdoj.gov). Your agency’s TRGP award document will list your grant number, government
executive, award amount, number and hiring category of positions awarded, award start and end dates,
and all terms and conditions (including any special conditions placed on your agency’s TRGP grant). Your
law enforcement and government executives have 90 days from the date on your award congratulatory
letter to log on to their accounts in Account Access and electronically sign the award document and submit
it to the COPS Office. Your agency’s FCM will specify the final amount of TRGP funds awarded to your agency
for officer salaries and approved fringe benefits.
41

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Award Start Date
This is the date on or after which your agency is authorized to purchase any allowable equipment, services,
or other costs that were approved by the COPS Office. The award start date is found on your grant Award
Document. Grantees may not expend funds prior to this date without written approval from the COPS Office.
Career Law Enforcement Officer
The COPS Office statute defines a “career law enforcement officer” as a person hired on a permanent basis
who is authorized by law, or by a state or local public agency, to engage in or oversee the prevention,
detection, or investigation of violations of criminal laws.
Catalog of Federal Domestic Assistance (CFDA)
The CFDA is an annual government-wide publication that contains a description and index of all forms
of federal assistance. Each program is assigned a “CFDA number,” which is used by auditors to track grant
revenues under the Single Audit Act. It is also used in participating states by State Single Points of Contact in
conducting the required intergovernmental reviews under Executive Order 12372. The CFDA number for the
COPS TRGP grant is 16.710.
Closeout
This is the process in which the awarding agency, the COPS Office, determines that all applicable
administrative actions and all required work and conditions of the award have been completed and met by
the recipient and awarding agency.
Cognizant Federal Agency
Your Cognizant Federal Agency is generally the federal agency that provides your agency with the most
federal money. The Office of Management and Budget (OMB) may have already assigned your Cognizant
Federal Agency to you. If this is the first federal grant that your organization has received, the U.S.
Department of Justice (DOJ) is your Cognizant Federal Agency.
Community Policing
Community policing is a philosophy that promotes organizational strategies, which support the systematic
use of partnerships and problem-solving techniques, to proactively address the immediate conditions that
give rise to public safety issues such as crime, social disorder, and fear of crime. All newly hired, additional
or rehired officers (or an equal number of redeployed veteran officers) funded under COPS Office programs
must engage in community policing activities, and in the implementation of your community policing plan.
Computer Aided Dispatch (CAD) System
Computer database that can track calls for service, maintain status of units available, provide various reports,
produce address histories, and support electronic mail. With the installation of integrated CAD systems,
officers are able to receive calls for service on their mobile data terminals rather than over the radio. Radios
can then be used only for serious emergencies.
Consortium
A consortium is a group of two or more governmental entities that agree to form a partnership to provide
law enforcement services to their constituent communities.
COPS Office Finance Staff
The COPS Office Finance Staff handles your agency’s financial and budgetary needs related to this grant. A
staff accountant has been assigned to your state and is available to answer any questions that you may have
concerning the financial aspects of your grant. To identify your staff accountant, please call the COPS Office
Response Center at 800-421-6770, or visit the COPS Office website at www.cops.usdoj.gov.

42

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

COPS Office
The Office of Community Oriented Policing Services (COPS Office) is the division of the U.S. Department of
Justice that is the “grantor agency” for your grant. The COPS Office is responsible for assisting your agency with
the administration and maintenance of your grant for the entire grant period. You can reach the COPS Office
at 800-421-6770.
Data Universal Numbering System (DUNS) Number
Since FY2004, the Office of Management and Budget (OMB) has required all agencies applying for federal
funding to obtain this number prior to application. The DUNS number is a unique nine or thirteen-digit
identification number that is assigned upon request to agencies by Dun & Bradstreet (D&B). This number will
be used by the federal government to better track grant recipient information throughout the grant cycle
and to provide consistent name and address data for electronic grant application systems. To obtain a DUNS
number, visit the Dun & Bradstreet website at www.dnb.com or call 866-705-5711.
Employer Identification Number (EIN)/OJP Vendor Number
This number is usually your agency’s nine-digit federal tax identification number as assigned to you by the
Internal Revenue Service (IRS). Your accounting/bookkeeping department should have this number. In some
cases, the EIN has been previously assigned to another agency within your jurisdiction. In this instance, a
new vendor number will be assigned to you by the Office of the Chief Financial Officer. The newly assigned
number is to be used for the COPS Office administrative purposes only and should not be used for IRS
purposes.
Federally Recognized Tribe
Tribal entities that are recognized and eligible for funding and services from the BIA by virtue of their
status as Indian tribes. They are acknowledged to have the immunities and privileges available to other
federally acknowledged Indian tribes by virtue of their government-to-government relationship with the
United States as well as the responsibilities, power, limitation, and obligations of such tribes. Only federally
recognized tribes are eligible to apply for COPS grant funds. For further information, contact: BIA, Division of
Tribal Government Services, MS-4631-MIB, 1849 C Street NW, Washington, DC 20240, 202-208-2475.
Gas Mask
A gas mask is connected to a chemical air filter and is used to protect the face and lungs from toxic gases.
Global Positioning System (GPS)
Global Positioning Systems are a series of 24 geosynchronous satellites that continuously transmit their
position. Each system is used in personal tracking, navigation, and automatic vehicle location technologies.
Grant Monitoring Specialist
COPS Grant Monitoring Specialists are trained and available to assist you in addressing any compliancerelated questions regarding your grant. Grant Monitoring Specialists plan and conduct site visits and officebased grant reviews. During the life of your grant, you may be selected for a monitoring site visit to assess
your compliance with the terms and agreements of the grant program, to review your community policing
initiatives, and to provide technical and administrative support for your grant award. Please contact the
COPS Office Response Center at 800-421-6770 if you have any compliance-related questions.
Grant Number
The grant number identifies your agency’s specific TRGP grant, and can be found on your grant Award
Document. This number should be used as a reference when corresponding with the COPS Office. Your grant
number is in the following format: 2013-HE-WX-0000 for TRGP-E/T grants and 2013-HH-WX-0000 for TRGPHiring grants awarded in FY2013. The COPS Office tracks grant information based upon this number.

43

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Grant Program Specialist
COPS Grant Program Specialists are trained to assist you with implementing and maintaining your grant.
A Grant Program Specialist is assigned to your state, and is available to answer any questions that you
may have concerning the administrative aspects of your grant. Your Grant Program Specialist can assist
you with such matters as requesting an extension on your grant or modifying the grant award. To obtain
the name and phone number of your Grant Program Specialist, please contact the COPS Office Response
Center at 800-421-6770 or refer to the COPS Office website, www.cops.usdoj.gov.
Indirect Costs
Indirect Costs are costs that are incurred for common or joint purposes and are not readily assignable to
a particular project, but are necessary to the operation of the agency and the performance of the project.
Examples of indirect costs include those incurred for facility operation and maintenance, depreciation,
and administrative salaries. Indirect Costs must adhere to the standards set forth in the applicable Office
of Management and Budget (OMB) Costs Principles for your entity, 2 C.F.R. Part 225, Appendix E (state,
local, and Indian tribal governments), 2 C.F.R. Part 230, Appendix A (nonprofit organizations), or 2 C.F.R.
Part 220, Appendix A (educational institutions). See the COPS Office website for a factsheet on indirect
costs, www.cops.usdoj.gov/Default.asp?Item=2489.
Interoperable Communications
Communications interoperability refers to the ability of emergency response officials to share information
via voice and data signals on demand, in real time, when needed, and as authorized. Interoperable
communications policies, procedures, and technology are used to increase voice and data information
sharing among the law enforcement, fire service, and emergency medical service communities.
Local Budget Cycle
Your agency’s fiscal year: some common examples include January 1 to December 31, October 1 to
September 30, and July 1 to June 30. Some local budget cycles may extend up to 24 months.
Matching Funds
What a locality must contribute as a cash match toward total allowable project costs over the life of the
program. There is no matching fund requirement for the TRGP program (although higher than entry-level
costs for hired or rehired officers must be paid with local funds).
Mobile Data Computer/Laptop
A Mobile Data Computer (MDC) is a computer terminal mounted in a vehicle that is linked via wireless
communication to a network that is often integrated with a CAD system. MDCs enable officers to
complete previously handwritten reports on a computer. This often eliminates the need to enter duplicate
information on multiple reports.
National Incident-Based Reporting System (NIBRS)
A comprehensive reporting database where agencies provide individual records for eight index crimes
and 38 other offenses.
Obligation of Funds
The COPS Office obligates federal funds when the grant Award Document is signed by the COPS Office
Director or his/her designated official. For the grantee, grant funds are obligated when monies are spent or
orders are placed for approved items under your grant. The term “encumbrance” is often used at the local
and state levels to describe this type of transaction. Liquidated obligations are considered cash outlays or
monies actually spent. Unliquidated obligations are obligations incurred and recorded but not yet paid
(accrual basis of accounting) or not yet recorded and not yet paid (cash basis of accounting).

44

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Originating Agency Identifier (ORI) Number
This number is assigned by the FBI, and it is your agency’s unique identifier. The first two letters are your
state abbreviation, the next three numbers are your county’s code, and the final two numbers identify your
jurisdiction within your county. If your agency does not have an ORI number assigned by the FBI, the COPS
Office assigns a non-official ORI code to use as an agency identifier (in such cases, the last two digits will be
“ZZ”). It can be found on your grant Award Document. When you contact the COPS Office with a question,
please reference your ORI number (and/or your grant number).
Primary Law Enforcement Authority
An agency with primary law enforcement authority is the agency that is the first responder to calls for
service, and has ultimate and final responsibility for the prevention, detection, and/or investigation of
violations of criminal laws within its jurisdiction.
The Public Safety Partnership and Community Policing Act of 1994
The COPS Office is charged with fulfilling the mandates of this law. The purposes of the law are to:

• Increase the number of community policing officers on the beat
• Provide additional and more effective training to law enforcement officers to enhance their problemsolving, service, and other skills needed in interacting with members of the community

• Encourage the development and implementation of innovative programs to permit members of the
community to assist law enforcement agencies in the prevention of crime

• Encourage the development of new technologies to assist law enforcement agencies in reorienting the
emphasis of their activities from reacting to crime to preventing crime

Retention Period
After 36 months of COPS Office funding, TRGP-Hiring grantees are required to retain each additional COPSfunded position awarded using local, state, or other sources of non-COPS funds. Each awarded position must
be retained for at least 12 months following the conclusion of the 36 months of federal funding for that
position. This time span is referred to as the “retention period.”
System for Award Management (SAM)
The SAM database is the repository for standard information about federal financial assistance applicants,
recipients, and sub-recipients. Organizations that have previously submitted applications via Grants.gov are
already registered with SAM, as it is a requirement for Grants.gov registration. Please note, however, that
applicants must update or renew their SAM at least once per year to maintain an active status. Information
about registration procedures can be accessed at www.sam.gov.
Supplanting
For the purposes of your COPS grant, supplanting means replacing state, local, or BIA funds which otherwise
would have been spent on law enforcement purposes with federal COPS funds. State, local, and tribal
governments are prohibited from supplanting throughout the grant period. This means that your agency
may not use COPS Office funds to pay for any equipment/technology, services, or other items which, in the
absence of the COPS Office program, would otherwise have been funded with state and/or local funds, or
funds supplied by the BIA. The COPS Office funds must instead be used to supplement, or increase, your law
enforcement budget. For additional information on supplanting, please review Grant Condition #4 in this
manual.

45

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Appendix A – List of Source Documents
A. Primary Sources
Public Safety Partnership and Community Policing Act of 1994, 42 U.S.C.
B. Secondary Sources
Code of Federal Regulations (CFR)/Office of Management and Budget (OMB):
4 C.F.R. Parts 101-105, Department of Justice/Government Accountability Office, “Joint Federal Claims
Collections Standards”
5 C.F.R. Part 1320, “Controlling the Paperwork Burden on the Public”
5 C.F.R. Part 151, “Political Activities of State and Local Officials or Employees”
28 C.F.R. Part 23, “Criminal Intelligence Systems Operating Policies”
28 C.F.R. Part 61, “Procedures for Implementing the National Environmental Policy Act”
28 C.F.R. Part 66, “Uniform Administrative Requirements for Grants and Cooperative Agreements to State
and Local Governments”
28 C.F.R. Part 67, “Government-wide Requirements for Drug-Free Workplaces (Grants)”
28 C.F.R. Part 69, “Government-wide New Restrictions on Lobbying”
28 C.F.R. Part 70, “Uniform Administrative Requirements for Grants and Agreements with Institutions of
Higher Education, Hospitals, and Other Non-Profit Organizations”
31 C.F.R. Part 205, “Treasury Department Regulations Implementing for Cash Management Improvement
Act of 1990”
2 C.F.R. Part 220 (OMB Circular A-21), “Cost Principles for Educational Institutions”
OMB Circular A-33, “Audits of Educational Institutions”
2 C.F.R. Part 225 (OMB Circular A-87), “Cost Principles for State and Local Governments”
2 C.F.R. Part 230 (OMB Circular A-122), “Cost Principles for Non-Profit Organizations”
OMB Circular A-129, “Managing Federal Credit Programs”
OMB Circular A-133, “Audits of States, Local Governments, and Non-Profit Organizations”
48 C.F.R. Part 31.000, et seq. (FAR-31.2), “Cost Principles for Commercial Organizations”
Executive Orders:
Executive Order 12291, “Regulations”
Executive Order 12372, 28 C.F.R. Part 30, “Intergovernmental Review of Federal Programs”
Executive Order 12547, “Non-Procurement Debarments and Suspension”

46

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Appendix B – Assurances and Certifications
Assurances
Several provisions of federal law and policy apply to all grant programs. The Office of Community Oriented
Policing Services needs to secure your assurance that the applicant will comply with these provisions. If
you would like further information about any of these assurances, please contact your state’s COPS Grant
Program Specialist at 800-421-6770.
By signing this form, the applicant assures that it will comply with all legal and administrative requirements
that govern the applicant for acceptance and use of federal grant funds. In particular, the applicant assures
us that:
1. It has been legally and officially authorized by the appropriate governing body (for example, mayor or city
council) to apply for this grant and that the persons signing the application and these assurances on its
behalf are authorized to do so and to act on its behalf with respect to any issues that may arise during
processing of this application.
2. It will comply with the provisions of federal law, which limit certain political activities of grantee
employees whose principal employment is in connection with an activity financed in whole or in part
with this grant. These restrictions are set forth in 5 U.S.C. § 1501, et seq.
3. It will comply with the minimum wage and maximum hours provisions of the Federal Fair Labor Standards
Act, if applicable.
4. It will establish safeguards, if it has not done so already, to prohibit employees from using their positions
for a purpose that is, or gives the appearance of being, motivated by a desire for private gain for
themselves or others, particularly those with whom they have family, business or other ties.
5. It will give the Department of Justice or the Comptroller General access to and the right to examine
records and documents related to the grant.
6. It will comply with all requirements imposed by the Department of Justice as a condition or
administrative requirement of the grant, including but not limited to: the requirements of 28 C.F.R. Part
66 and 28 C.F.R. Part 70 (governing administrative requirements for grants and cooperative agreements);
2 C.F.R. Part 225 (OMB Circular A-87), 2 C.F.R. Part 220 (OMB Circular A-21), 2 C.F.R. Part 230 (OMB Circular
A-122) and 48 C.F.R. Part 31.000, et seq. (FAR 31) (governing cost principles); OMB Circular A-133
(governing audits) and other applicable OMB circulars; the applicable provisions of the Omnibus Crime
Control and Safe Streets Act of 1968, as amended; 28 C.F.R. Part 38.1; the applicable COPS Application
Guidelines; the applicable COPS Grant Owner’s Manuals; and with all other applicable program
requirements, laws, orders, regulations, or circulars.
7. If applicable, it will, to the extent practicable and consistent with applicable law, seek, recruit and hire
qualified members of racial and ethnic minority groups and qualified women in order to further effective
law enforcement by increasing their ranks within the sworn positions in the agency.

47

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

8. It will not, on the ground of race, color, religion, national origin, gender, disability or age, unlawfully exclude
any person from participation in, deny the benefits of or employment to any person, or subject any person
to discrimination in connection with any programs or activities funded in whole or in part with federal
funds. These civil rights requirements are found in the non-discrimination provisions of the Omnibus Crime
Control and Safe Streets Act of 1968, as amended (42 U.S.C. § 3789d); Title VI of the Civil Rights Act of 1964,
as amended (42 U.S.C. § 2000d); Section 504 of the Rehabilitation Act of 1973, as amended (29 U.S.C. § 794);
the Age Discrimination Act of 1975 (42 U.S.C. § 6101, et seq.); Title IX of the Education Amendments of 1972,
as amended (20 U.S.C. 1681 et seq.); and the corresponding DOJ regulations implementing those statutes
at 28 C.F.R. Part 42 (subparts C, D, E, G, and I). It will also comply with Executive Order 13279 Equal Treatment
for Faith-Based Organizations and its implementing regulations at 28 C.F.R. Part 38, which requires equal
treatment of religious organizations in the funding process and nondiscrimination of beneficiaries by FaithBased Organizations on the basis of belief or non-belief.
A. In the event that any court or administrative agency makes a finding of discrimination on grounds of
race, color, religion, national origin, gender, disability or age against the applicant after a due process
hearing, it agrees to forward a copy of the finding to the Office for Civil Rights, Office of Justice
Programs, 810 7th Street NW, Washington, DC 20531.
B. If your organization has received an award for $500,000 or more and has 50 or more employees, then
it has to prepare an Equal Employment Opportunity Plan (EEOP) and submit it to the Office for Civil
Rights (OCR), Office of Justice Programs, 810 7th Street NW, Washington, DC 20531, for review within
60 days of the notification of the award. If your organization received an award between $25,000 and
$500,000 and has 50 or more employees, your organization still has to prepare an EEOP, but it does
not have to submit the EEOP to OCR for review. Instead, your organization has to maintain the EEOP
on file and make it available for review on request. In addition, your organization has to complete
Section B of the Certification Form and return it to OCR. If your organization received an award for
less than $25,000; or if your organization has less than 50 employees, regardless of the amount of the
award; or if your organization is a medical institution, educational institution, nonprofit organization
or Indian tribe, then your organization is exempt from the EEOP requirement. However, your
organization must complete Section A of the Certification Form and return it to OCR.
9. Pursuant to Department of Justice guidelines (June 18, 2002 Federal Register (Volume 67, Number 117,
pages 41455-41472)), under Title VI of the Civil Rights Act of 1964, it will ensure meaningful access to its
programs and activities by persons with limited English proficiency.
10. It will ensure that any facilities under its ownership, lease or supervision which shall be utilized in the
accomplishment of the project are not listed on the Environmental Protection Agency’s (EPA) list of
Violating Facilities and that it will notify us if advised by the EPA that a facility to be used in this grant is
under consideration for such listing by the EPA.
11. If the applicant’s state has established a review and comment procedure under Executive Order 12372
and has selected this program for review, it has made this application available for review by the state
Single Point of Contact.
12. It will submit all surveys, interview protocols, and other information collections to the COPS Office for
submission to the Office of Management and Budget for clearance under the Paperwork Reduction Act
of 1995 if required.

48

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

13. It will comply with the Human Subjects Research Risk Protections requirements of 28 C.F.R. Part 46 if any
part of the funded project contains non-exempt research or statistical activities which involve human
subjects and also with 28 C.F.R. Part 22, requiring the safeguarding of individually identifiable information
collected from research participants.
14. Pursuant to Executive Order 13043, it will enforce on-the-job seat belt policies and programs for
employees when operating agency-owned, rented or personally-owned vehicles.
15. It will not use COPS funds to supplant (replace) state, local, or Bureau of Indian Affairs funds that
otherwise would be made available for the purposes of this grant, as applicable.
16. If the awarded grant contains a retention requirement, it will retain the increased officer staffing level
and/or the increased officer redeployment level, as applicable, with state or local funds for a minimum of
12 months following expiration of the grant period.
17. It will not use any federal funding directly or indirectly to influence in any manner a Member of Congress,
a jurisdiction, or an official of any government, to favor, adopt, or oppose, by vote or otherwise, any
legislation, law ratification, policy or appropriation whether before or after the introduction of any bill,
measure, or resolution proposing such legislation, law, ratification, policy or appropriation as set forth in
the Anti-Lobby Act, 18 U.S.C. 1913.
18. In the event that a portion of grant reimbursements are seized to pay off delinquent federal debts
through the Treasury Offset Program or other debt collection process, it agrees to increase the nonfederal share (or, if the awarded grant does not contain a cost sharing requirement, contribute a nonfederal share) equal to the amount seized in order to fully implement the grant project.
19. None of the funds made available under this award may be distributed to the Association of Community
Organizations for Reform Now (ACORN) or its subsidiaries.
False statements or claims made in connection with COPS grants (including cooperative agreements) may
result in fines, imprisonment, disbarment from participating in federal grants or contracts, and/or any other
remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations under
this grant.
__________________________________________________________
Signature of Government Executive/Financial Official

_____________________
Date

(For your electronic signature, please type in your name)

__________________________________________________________
Signature of Government Executive/Financial Official
(For your electronic signature, please type in your name)

49

_____________________
Date

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Certifications
Regarding Lobbying; Debarment, Suspension and Other Responsibility Matters; Federal Taxes and
Assessments; Drug-Free Workplace Requirements; and Coordination with Affected Agencies.
Although the Department of Justice has made every effort to simplify the application process, other
provisions of federal law require us to seek your agency’s certification regarding certain matters. Applicants
should read the regulations cited below and the instructions for certification included in the regulations
to understand the requirements and whether they apply to a particular applicant. Signing this form
complies with certification requirements under 28 C.F.R. Part 69, “New Restrictions on Lobbying,” 2 C.F.R. Part
2867, “Nonprocurement Debarment and Suspension,” Public Law 111-117 or the most recent applicable
appropriations Act, 28 C.F.R. Part 83, “Government-Wide Requirements for Drug-Free Workplace (Grants),” and
the coordination requirements of the Public Safety Partnership and Community Policing Act of 1994. The
certifications shall be treated as a material representation of fact upon which reliance will be placed when
the Department of Justice determines to award the covered grant.
1. Lobbying
As required by Section 1352, Title 31 of the U.S. Code, and implemented at 28 C.F.R. Part 69, for persons
entering into a grant or cooperative agreement over $100,000, as defined at 28 C.F.R. Part 69, the applicant
certifies that:
A.

No federal appropriated funds have been paid or will be paid, by or on behalf of the undersigned,
to any person for influencing or attempting to influence an officer or employee of any agency,
a member of Congress, an officer or employee of Congress, or an employee of a member of
Congress in connection with the making of any federal grant; the entering into of any cooperative
agreement; and the extension, continuation, renewal, amendment or modification of any federal
grant or cooperative agreement;

B.

If any funds other than federal appropriated funds have been paid or will be paid to any person
for influencing or attempting to influence an officer or employee of any agency, a member
of Congress, an officer or employee of Congress, or an employee of a member of Congress in
connection with this federal grant or cooperative agreement, the undersigned shall complete and
submit Standard Form – LLL, “Disclosure of Lobbying Activities,” in accordance with its instructions;
and

C.

The undersigned shall require that the language of this certification be included in the award
documents for all subawards at all tiers (including subgrants, contracts under grants and
cooperative agreements, and subcontracts) and that all sub-recipients shall certify and disclose
accordingly.

2. Debarment, Suspension and Other Responsibility Matters (Direct Recipient)
As required by Executive Order 12549, Debarment and Suspension, and implemented at 2 C.F.R. Part 2867,
for prospective participants in primary covered transactions, as defined at 2 C.F.R. Part 2867.20(a)- A. The
applicant certifies that it and its principals:
A.

Are not presently debarred, suspended, proposed for debarment, declared ineligible, sentenced
to a denial of federal benefits by a state or federal court, or voluntarily excluded from covered
transactions by any federal department or agency;

50

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

B.

Have not within a three-year period preceding this application been convicted of or had a civil
judgment rendered against them for commission of fraud or a criminal offense in connection with
obtaining, attempting to obtain, or performing a public (federal, state or local) or private agreement
or transaction; violation of federal or state antitrust statutes or commission of embezzlement,
theft, forgery, bribery, falsification or destruction of records, making false statements, tax evasion
or receiving stolen property, making false claims, or obstruction of justice, or commission of any
offense indicating a lack of business integrity or business honesty that seriously and directly affects
your present responsibility;

C.

Are not presently indicted for or otherwise criminally or civilly charged by a governmental entity
(federal, state or local) with commission of any of the offenses enumerated in paragraph (B) of this
certification; and

D.

Have not within a three-year period preceding this application had one or more public transactions
(federal, state or local) terminated for cause or default.

3. Federal Taxes and Assessments
A.

A. If applicable, an applicant who receives an award in excess of $5,000,000 certifies that, to the best
of its knowledge and belief, the applicant has filed all Federal tax returns required during the three
years preceding the certification, has not been convicted of a criminal offense under the Internal
Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any
unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment
is the subject of an installment agreement or offer in compromise that has been approved by the
Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous
administrative or judicial proceeding.

B.

B. The applicant certifies that it does not have any unpaid federal tax liability that has been assessed,
for which all judicial and administrative remedies have been exhausted or have lapsed, and that
is not being paid in a timely manner pursuant to an agreement with the authority responsible for
collecting the tax liability.

4. Drug-Free Workplace (Grantees Other Than Individuals)
As required by the Drug-Free Workplace Act of 1988, and implemented at 28 C.F.R. Part 83, for grantees/
recipients, as defined at 28 C.F.R. Part 83.660 –
A.

The applicant certifies that it will, or will continue to, provide a drug-free workplace by:
(i) Publishing a statement notifying employees that the unlawful manufacture, distribution,
dispensing, possession or use of a controlled substance is prohibited in the grantee’s workplace
and specifying the actions that will be taken against employees for violation of such prohibition;
(ii) Establishing an on-going drug-free awareness program to inform employees about –
(a) The dangers of drug abuse in the workplace;
(b) The grantee’s policy of maintaining a drug-free workplace
(c) Any available drug counseling, rehabilitation and employee assistance programs; and
(d) The penalties that may be imposed upon employees for drug-abuse violations occurring in
the workplace;

51

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

(iii) Making it a requirement that each employee to be engaged in the performance of the grant be
given a copy of the statement required by paragraph (i);
(iv) Notifying the employee in the statement required by paragraph (i) that, as a condition of
employment under the grant, the employee will –
(a) Abide by the terms of the statement; and
(b) Notify the employer in writing of his or her conviction for a violation of a criminal drug
statute occurring in the workplace no later than five calendar days after such conviction;
(v) Notifying the agency, in writing, within 10 calendar days after receiving notice under
subparagraph (iv)(b) from an employee or otherwise receiving actual notice of such conviction.
Employers of convicted employees must provide notice, including position title, to: COPS Office,
145 N Street NE, Washington, DC 20530. Notice shall include the identification number(s) of each
affected grant;
(vi) Taking one of the following actions, within 30 calendar days of receiving notice under
subparagraph (iv)(b), with respect to any employee who is so convicted –
(a) Taking appropriate personnel action against such an employee, up to and including
termination, consistent with the requirements of the Rehabilitation Act of 1973, as amended; or
(b) Requiring such employee to participate satisfactorily in a drug abuse assistance or
rehabilitation program approved for such purposes by a federal, state or local health, law
enforcement or other appropriate agency;
(vii) Making a good faith effort to continue to maintain a drug-free workplace through
implementation of paragraphs (i), (ii), (iii), (iv), (v), and (vi).
Grantee Agency Name and Address:
B.

The grantee may insert in the space provided below the site(s) for the performance of work done in
connection with the specific grant:
Place of performance (street address, city, county, state, zip code)
____________________________________________________
____________________________________________________
Check □ if there are workplaces on file that are not identified here.

5. Coordination
The Public Safety Partnership and Community Policing Act of 1994 requires applicants to certify that there
has been appropriate coordination with all agencies that may be affected by the applicant’s grant proposal
if approved. Affected agencies may include, among others, the Office of the United States Attorney, state
or local prosecutors, or correctional agencies. The applicant certifies that there has been appropriate
coordination with all affected agencies.
Where the applicant is unable to certify to any of the statements in this Certifications form, he or she shall attach
an explanation to this application regarding the particular statement that cannot be certified. Please check
here □ if an explanation is attached to this application. Please note that the applicant is still required to sign the
Certifications form to certify to all the other applicable statements.

52

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Grantee Agency Name and Address:
_____________________________________________________________________________________
_____________________________________________________________________________________

Grantee IRS/ Vendor Number: ______________________________
False statements or claims made in connection with COPS grants (including cooperative agreements) may
result in fines, imprisonment, disbarment from participating in federal grants or contracts, and/or any other
remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations under this grant.
__________________________________________________________
Signature of Law Enforcement Executive/Agency Executive

_____________________
Date

(For your electronic signature, please type in your name)

__________________________________________________________
Signature of Government Executive/Financial Official
(For your electronic signature, please type in your name)

53

_____________________
Date

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Appendix C – Community Policing Defined
Community policing is a philosophy that promotes organizational strategies that support the systematic use
of partnerships and problem-solving techniques, to proactively address the immediate conditions that give
rise to public safety issues such as crime, social disorder, and fear of crime.

Community policing is comprised of three key components:

• Community Partnerships
• Organizational Transformation
• Problem Solving
Community Partnerships
Collaborative partnerships between the law enforcement agency and the individuals and organizations they
serve to develop solutions to problems and increase trust in police.
Community policing, recognizing that police rarely can solve public safety problems alone, encourages
interactive partnerships with relevant stakeholders. The range of potential partners is large and these
partnerships can be used to accomplish the two interrelated goals of developing solutions to problems
through collaborative problem solving and improving public trust. The public should play a role in
prioritizing and addressing public safety problems.

Other Government Agencies
Law enforcement organizations can partner with a number of other government agencies to identify
community concerns and offer alternative solutions. Examples of agencies include legislative bodies,
prosecutors, probation and parole, public works departments, neighboring law enforcement agencies,
health and human services, child support services, ordinance enforcement, and schools.

Community Members/Groups
Individuals who live, work, or otherwise have an interest in the community—volunteers, activists, formal
and informal community leaders, residents, visitors and tourists, and commuters—are a valuable resource
for identifying community concerns. These factions of the community can be engaged in achieving specific
goals at town hall meetings, neighborhood association meetings, decentralized offices/storefronts in the
community, and team beat assignments.

Nonprofits/Service Providers
Advocacy and community-based organizations that provide services to the community and advocate on its
behalf can be powerful partners. These groups often work with or are composed of individuals who share
common interests and can include such entities as victims groups, service clubs, support groups, issue
groups, advocacy groups, community development corporations, and the faith community.

Private Businesses
For-profit businesses also have a great stake in the health of the community and can be key partners
because they often bring considerable resources to bear in addressing problems of mutual concern.
Businesses can help identify problems and provide resources for responses, often including their own
security technology and community outreach. The local chamber of commerce and visitor centers can
also assist in disseminating information about police and business partnerships and initiatives, and crime
prevention practices.

54

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Media
The media represent a powerful mechanism by which to communicate with the community. They can
assist with publicizing community concerns and available solutions, such as services from government
or community agencies or new laws or codes that will be enforced. In addition, the media can have a
significant impact on public perceptions of the police, crime problems, and fear of crime.

Organizational Transformation
The alignment of organizational management, structure, personnel, and information systems to support
community partnerships and proactive problem-solving efforts.
The community policing philosophy focuses on the way that departments are organized and managed
and how the infrastructure can be changed to support the philosophical shift behind community
policing. It encourages the application of modern management practices to increase efficiency and
effectiveness. Community policing emphasizes changes in organizational structures to institutionalize
its adoption and infuse it throughout the entire department, including the way it is managed and
organized, its personnel, and its technology.

Agency Management
Under the community policing model, police management infuses community policing ideals
throughout the agency by making a number of critical changes in climate and culture, leadership,
formal labor relations, decentralized decision-making and accountability, strategic planning, policing
and procedures, organizational evaluations, and increased transparency.

Climate and culture
Changing the climate and culture means supporting a proactive orientation that values systematic
problem solving and partnerships. Formal organizational changes should support the informal networks
and communication that take place within agencies to support this orientation.

Leadership
Leaders serve as role models for taking risks and building collaborative relationships to implement
community policing and they use their position to influence and educate others about it. Leaders,
therefore, must constantly emphasize and reinforce community policing’s vision, values, and mission
within their organization and support and articulate a commitment to community policing as the
predominant way of doing business.

Labor relations
If community policing is going to be effective, police unions and similar forms of organized labor must
be a part of the process and function as partners in the adoption of the community policing philosophy.
Including labor groups in agency changes can ensure support for the changes that are imperative to
community policing implementation.

Decision-making
Community policing calls for decentralization both in command structure and decision-making.
Decentralized decision-making allows front-line officers to take responsibility for their role in community
policing. When an officer is able to create solutions to problems and take risks, he or she ultimately
feels accountable for those solutions and assumes a greater responsibility for the well-being of the
community. Decentralized decision-making involves flattening the hierarchy of the agency, increasing
tolerance for risk-taking in problem-solving efforts, and allowing officers discretion in handling calls. In
addition, providing sufficient authority to coordinate various resources to attack a problem and allowing
officers the autonomy to establish relationships with the community will help define problems and
develop possible solutions.

55

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Strategic planning
The department should have a written statement reflecting a department-wide commitment to community
policing and a plan that matches operational needs to available resources and expertise. If a strategic plan
is to have value, the members of the organization should be well-versed in it and be able to give examples
of their efforts that support the plan. Components such as the organization’s mission and values statement
should be simple and communicated widely.

Policies
Community policing affects the nature and development of department policies and procedures to ensure
that community policing principles and practices have an effect on activities on the street. Problem solving
and partnerships, therefore, should become institutionalized in policies, along with corresponding sets of
procedures, where appropriate.

Organizational evaluations
In addition to the typical measures of police performance (arrests, response times, tickets issued, and crime
rates) community policing calls for a broadening of police outcome measures to include such things as
greater community satisfaction, less fear of crime, the alleviation of problems, and improvement in quality
of life. Community policing calls for a more sophisticated approach to evaluation—one that looks at how
feedback information is used, not only how outcomes are measured.

Transparency
Community policing involves decision-making processes that are more open than traditional policing.
If the community is to be a full partner, the department needs mechanisms for readily sharing relevant
information on crime and social disorder problems and police operations with the community.

Organizational Structure
It is important that the organizational structure of the agency ensures that local patrol officers have decisionmaking authority and are accountable for their actions. This can be achieved through long-term assignments,
the development of officers who are “generalists,” and using special units appropriately.

Geographic assignment of officers
With community policing, there is a shift to the long-term assignment of officers to specific neighborhoods
or areas. Geographic deployment plans can help enhance customer service and facilitate more contact
between police and citizens, thus establishing a strong relationship and mutual accountability. Beat
boundaries should correspond to neighborhood boundaries and other government services should
recognize these boundaries when coordinating government public-service activities.

Despecialization
To achieve community policing goals, officers have to be able to handle multiple responsibilities and take a
team approach to collaborative problem solving and partnering with the community. Community policing
encourages its adoption agency-wide, not just by special units, although there may be a need for some
specialist units that are tasked with identifying and solving particularly complex problems or managing
complex partnerships.

Resources and finances
Agencies have to devote the necessary human and financial resources to support community policing to
ensure that problem-solving efforts are robust and that partnerships are sustained and effective.

56

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Personnel
The principles of community policing need to be infused throughout the entire personnel system of an
agency including recruitment, hiring, selection, and retention of all law enforcement agency staff, from
sworn officers to civilians and volunteers. Personnel evaluations, supervision, and training must also be
aligned with the agencies’ community policing values.

Recruitment, hiring, and selection
Agencies need a systematic means of incorporating community policing elements into their recruitment,
selection, and hiring processes. Job descriptions should recognize community policing and problem-solving
responsibilities and encourage the recruitment of officers who have a “spirit of service,” instead of only a
“spirit of adventure.” A community policing agency also has to thoughtfully examine where it is seeking
recruits, whom it is recruiting and hiring, and what is being tested. Agencies are also encouraged to seek
community involvement in this process through the identification of competencies and participation in
review boards.

Personnel supervision/evaluations
Supervisors must tie performance evaluations to community policing principles and activities that are
incorporated into job descriptions. Performance, reward, and promotional procedures should support sound
problem-solving activities, proactive policing, community collaboration, and citizen satisfaction with police
services.

Training
Training at all levels—academy, field, and in-service—must support community policing principles and
tactics. It also needs to encourage creative thinking, a proactive orientation, communication and analytical
skills, and techniques for dealing with quality-of-life concerns and maintaining order. Officers can be trained to
identify and correct conditions that could lead to crime, raise public awareness, and engage the community
in finding solutions to problems. Field training officers and supervisors need to learn how to encourage
problem solving and help officers learn from other problem-solving initiatives. Until community policing is
institutionalized in the organization, training in its fundamental principles will need to take place regularly.

Information Systems (Technology)
Community policing is information-intensive and technology plays a central role in helping to provide ready
access to quality information. Accurate and timely information makes problem-solving efforts more effective
and ensures that officers are informed about the crime and community conditions of their beat. In addition,
technological enhancements can greatly assist with improving two-way communication with citizens and in
developing agency accountability systems and performance outcome measures.

Communication/access to data
Technology provides agencies with an important forum by which to communicate externally with the
public and internally with their own staff. To communicate with the public, community policing encourages
agencies to develop two-way communication systems through the Internet that allow for online reports,
reverse 911 and e-mail alerts, discussion forums, and feedback on interactive applications (surveys, maps),
thereby creating on-going dialogues and increasing transparency.
Technology encourages effective internal communication through memoranda, reports, newsletters,
e-mail and enhanced incident reporting, dispatch functions, and communications interoperability with
other entities for more efficient operations. Community policing also encourages the use of technology to
develop accountability and performance measurement systems that are timely and contain accurate metrics
and a broad array of measures and information.

57

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Community policing encourages the use of technology to provide officers with ready access to timely
information on crime and community characteristics within their beats, either through laptop computers
in their patrol cars or through personal data devices. In addition, technology can support crime/problem
analysis functions by enabling agencies to gather more detailed information about offenders, victims, crime
locations, and quality-of-life concerns, and to further enhance analysis.

SAFECOM Guidance
The Department of Homeland Security Office of Emergency Communications, in coordination with various
stakeholder groups, develops the annual SAFECOM Guidance on Emergency Communications Grants.
The guidance provides recommendations to grantees seeking funding for interoperable emergency
communications projects, including allowable costs, items to consider when funding emergency
communications projects, grants management best practices for emergency communications grants, and
information on standards that ensure greater interoperability. The guidance is intended to ensure that
federally-funded investments are compatible and support national goals and objectives for improving
interoperability nationwide. Grantees (including sub-grantees) that are using TRGP funds to support
emergency communications activities should comply with the latest version of SAFECOM Guidance,
including provisions on technical standards that ensure and enhance interoperable communications. The
most recent version of SAFECOM Guidance is available at: www.safecomprogram.gov/grant/Default.aspx.

Quality and accuracy of data
Information is only as good as its source and, therefore, it is not useful if it is of questionable quality and
accuracy. Community policing encourages agencies to put safeguards in place to ensure that information
from various sources is collected in a systematic fashion and entered into central systems that are linked
to one another and checked for accuracy so that it can be used effectively for strategic planning, problem
solving, and performance measurement.

Problem Solving
The process of engaging in the proactive and systematic examination of identified problems to develop and
evaluate effective responses.
Community policing emphasizes proactive problem solving in a systematic and routine fashion. Rather than
responding to crime only after it occurs, community policing encourages agencies to proactively develop
solutions to the immediate underlying conditions contributing to public safety problems. Problem solving
must be infused into all police operations and guide decision-making efforts. Agencies are encouraged to
think innovatively about their responses and view making arrests as only one of a wide array of potential
responses. A major conceptual vehicle for helping officers to think about problem solving in a structured
and disciplined way is the SARA (Scanning, Analysis, Response, and Assessment) problem-solving model.
Scanning: Identifying and prioritizing problems
The objectives of scanning are to identify a basic problem, determine the nature of that problem,
determine the scope of seriousness of the problem, and establish baseline measures. An inclusive list of
stakeholders for the selected problem is typically identified in this phase. A problem can be thought of as
two or more incidents similar in one or more ways and that is of concern to the police and the community.
Problems can be a type of behavior, a place, a person or persons, a special event or time, or a combination
of any of these. The police, with input from the community, should identify and prioritize concerns.

58

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Analysis: Researching what is known about the problem
Analysis is the heart of the problem-solving process. The objectives of analysis are to develop an
understanding of the dynamics of the problem, develop an understanding of the limits of current responses,
establish correlation, and develop an understanding of cause and effect. As part of the analysis phase, it is
important to find out as much as possible about each aspect of the crime triangle by asking Who?, What?,
When?, Where?, How?, Why?, and Why Not? about the victim, offender, and crime location.
Response: Developing solutions to bring about lasting reductions in the number and extent
of problems
The response phase of the SARA model involves developing and implementing strategies to address an
identified problem by searching for strategic responses that are both broad and uninhibited. The response
should follow logically from the knowledge learned during the analysis and should be tailored to the specific
problem. The goals of the response can range from either totally eliminating the problem, substantially
reducing the problem, reducing the amount of harm caused by the problem, or improving the quality of
community cohesion.
Assessment: Evaluating the success of the responses
Assessment attempts to determine if the response strategies were successful by understanding if the
problem declined and if the response contributed to the decline. This information not only assists the
current effort but also gathers data that build knowledge for the future. Strategies and programs can be
assessed for process, outcomes, or both. If the responses implemented are not effective, the information
gathered during analysis should be reviewed. New information may have to be collected before new
solutions can be developed and tested. The entire process should be viewed as circular rather than linear,
meaning that additional scanning, analysis, or responses may be required.
Using the crime triangle to focus on immediate conditions (victim/offender/ location)
To understand a problem, many problem solvers have found it useful to visualize links among the
victim, offender, and location (the crime triangle) and those factors that could have an impact on them,
for example, capable guardians for victims (e.g., security guards, teachers, and neighbors), handlers for
offenders (e.g., parents, friends, and probation), and managers for locations (e.g., business merchants, park
employees, and motel clerks). Rather than focusing primarily on addressing the root causes of a problem,
the police focus on the factors that are within their reach, such as limiting criminal opportunities and
access to victims, increasing guardianship, and associating risk with unwanted behavior.

59

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

Appendix D – National Institute of Justice (NIJ) Bulletproof Vest
Standards
The following information was adapted from NIJ Guide 100-98, “Selection and Application Guide to Police
Body Armor.” The publication in its entirety may be requested from:
National Law Enforcement and Corrections Technology Center (NLECTC)
2277 Research Boulevard
Rockville, MD 20850
800-248-2742
The publication may also be downloaded from the Center’s website: www.justnet.org/Pages/home.aspx.
“NIJ’s policy on body armor has always been that preserving the life of the police officer is the sole criteria on
which to judge body armor effectiveness. At present, an officer may select a garment that corresponds to an
appropriate threat level and be confident that armor in compliance with NIJ’s standard will defeat the stated
threat level.”
Type I (.22 LR; .38 Special)
Type I body armor is light. This is the minimum level of protection every officer should have and the armor
should be routinely worn at all times while on duty. Type I body armor was the armor issued during the NIJ
demonstration project in the mid-1970s. Most agencies today, however, because of increasing threats, opt
for a higher level of protection.
This armor protects against .22 Long Rifle High-Velocity lead bullets, with nominal masses of 2.6 g (40 gr),
impacting at a velocity of 320 m/s (1,050 ft/s) or less, and against .38 Special roundnose lead bullets, with
nominal masses of 10.2 g (158 gr), impacting at a velocity of 259 m/s (850 ft/s) or less. It also provides
protection against most other .25 and .32 caliber handgun rounds.
Type II-A (Lower Velocity .357 Magnum; 9mm)
Type II-A body armor is well suited for full-time use by police departments, particularly those seeking
protection for their officers from lower velocity .357 Magnum and 9mm ammunition.
This armor protects against .357 Magnum jacketed soft-point bullets, with nominal masses of 10.2 g (158
gr), impacting at a velocity of 381 m/s (1,250 ft/s) or less, and against 9mm full-metal jacketed bullets, with
nominal masses of 8.0 g (124 gr), impacting at a velocity of 332 m/s (1,175 ft/s). It also protects against such
threats as .45 Auto., .38 Special +P, and some other factory loads in caliber .357 Magnum and 9mm, as well as
the Type I threats.
Type II (Higher Velocity .357 Magnum; 9mm)
Type II body armor is heavier and more bulky than either Types I or II-A. It is worn full-time by officers seeking
protection against higher velocity .357 Magnum and 9mm ammunition.
This armor protects against .357 Magnum jacketed soft-point bullets, with nominal masses of 10.2 g (158 gr),
impacting at a velocity of 425 m/s (1,395 ft/s) or less, and against 9mm full-jacketed bullets, with nominal
velocities of 358 m/s (1,175 ft/s). It also protects against most other factory loads in caliber .357 Magnum and
9mm, as well as the Type I and II-A threats.
Type III-A (.44 Magnum; Submachine Gun 9mm)
Type III-A body armor provides the highest level of protection currently available from concealable body
armor and is generally suitable for routine wear in many situations. However, departments located in hot,
humid climates may need to evaluate the use of Type III-A armor carefully.

60

COPS Tribal Resources Grant Program (TRGP) Grant Owner’s Manual

This armor protects against .44 Magnum lead semi-wadcutter bullets with gas checks, nominal masses of
15.55 g (240 gr), impacting at a velocity of 426 m/s (1,400 ft/s) or less. It also provides protection against
most handgun threats, as well as the Type I, II-A, and II threats.
Type III (High-powered Rifle)
Type III body armor is clearly intended only for tactical situations when the threat warrants such protection,
such as barricade confrontations involving sporting rifles.
This armor, normally of hard or semi-rigid construction, protects against 7.62 mm full-metal jacketed bullets
(U.S. military designation M80), with nominal masses of 9.7 g (150 gr), impacting at a velocity of 838 m/s
(2,750 ft/s) or less. It also provides protection against threats such as 223 Remington (5.56 mm FMJ), 30
Carbine FMJ, and 12-gauge rifled slug, as well as the Type I through III-A threats.
Type IV (Armor-piercing Rifle)
Type IV body armor provides the highest level of protection currently available. Because this armor is
intended to resist “armor piercing” bullets, it often uses ceramic materials. Such materials are brittle in nature
and may provide only single-shot protection, since the ceramic tends to break up when struck. As with
Type III armor, Type IV armor is clearly intended only for tactical situations when the threats warrant such
protection.
This armor protects against .30-06 caliber armor-piercing bullets (U.S. military designation AMP2), with
nominal masses of 10.8 g (166 gr), impacting at a velocity of 868 m/s (2,850 ft/s) or less. It also provides at
least single-hit protection against the Type I through III threats.
Special Type
A purchaser who has a special requirement for a level of protection other than one of the above standard
threat levels should specify the exact test rounds and minimum impact velocities to be used and indicate
that this standard shall govern in all other respects.

61

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
To obtain details on COPS programs, call the COPS Office Response Center at 800-421-6770.
Visit the COPS Office online at www.cops.usdoj.gov.

September 2013

